--------------------------------------------------------------------------------

Exhibit 10.1

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of October 17, 2008


by and among


EQUITY ONE, INC.,


as Borrower


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6,


as Lenders


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Administrative Agent and Sole Lead Arranger


and


SUNTRUST BANK
as Syndication Agent


and


BANK OF AMERICA, N.A. AND PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



       
Page
         
ARTICLE I
DEFINITIONS
1
           
Section 1.1
 
Definitions.
1
 
Section 1.2
 
General; References to San Francisco Time.
30
         
ARTICLE II
CREDIT FACILITY
30
           
Section 2.1
 
Revolving Loans.
30
 
Section 2.2
 
Letters of Credit.
32
 
Section 2.3
 
Swingline Loans.
36
 
Section 2.4
 
Bid Rate Loans.
38
 
Section 2.5
 
Rates and Payment of Interest on Loans.
42
 
Section 2.6
 
Number of Interest Periods.
43
 
Section 2.7
 
Repayment of Loans.
43
 
Section 2.8
 
Prepayments.
43
 
Section 2.9
 
Continuation.
44
 
Section 2.10
 
Conversion.
44
 
Section 2.11
 
Notes.
45
 
Section 2.12
 
Expiration or Termination Date of Letters of Credit Past Termination Date.
45
 
Section 2.13
 
Amount Limitations.
45
 
Section 2.14
 
Optional Increase to the Commitment.
46
 
Section 2.15
 
Extension of the Termination Date.
47
         
ARTICLE III
PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
48
           
Section 3.1
 
Payments.
48
 
Section 3.2
 
Pro Rata Treatment.
48
 
Section 3.3
 
Sharing of Payments, Setoff, Etc.
49
 
Section 3.4
 
Several Obligations.
50
 
Section 3.5
 
Minimum Amounts.
50
 
Section 3.6
 
Fees.
50
 
Section 3.7
 
Computations.
51
 
Section 3.8
 
Usury.
52
 
Section 3.9
 
Agreement Regarding Interest and Charges.
52
 
Section 3.10
 
Statements of Account.
52
 
Section 3.11
 
Defaulting Lenders.
52
 
Section 3.12
 
Taxes.
53
         
ARTICLE IV
POOL ASSETS
55
           
Section 4.1
 
Inclusion of Pool Assets.
55
 
Section 4.2
 
Termination of Designation as Pool Asset.
55
 
Section 4.3
 
Ineligibility of a Property as Pool Asset.
55


 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE V
YIELD PROTECTION, ETC.
56
           
Section 5.1
 
Additional Costs; Capital Adequacy.
56
 
Section 5.2
 
Suspension of LIBOR Loans.
58
 
Section 5.3
 
Illegality.
58
 
Section 5.4
 
Compensation.
58
 
Section 5.5
 
Treatment of Affected Loans.
59
 
Section 5.6
 
Change of Lending Office.
60
 
Section 5.7
 
Assumptions Concerning Funding of LIBOR Loans.
60
         
ARTICLE VI
CONDITIONS PRECEDENT
60
           
Section 6.1
 
Initial Conditions Precedent.
60
 
Section 6.2
 
Conditions Precedent to All Loans and Letters of Credit.
63
 
Section 6.3
 
Conditions as Covenants.
63
         
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
64
           
Section 7.1
 
Representations and Warranties.
64
 
Section 7.2
 
Survival of Representations and Warranties, Etc.
70
         
ARTICLE VIII
AFFIRMATIVE COVENANTS
70
           
Section 8.1
 
Preservation of Existence and Similar Matters.
70
 
Section 8.2
 
Compliance with Applicable Law and Material Contracts.
70
 
Section 8.3
 
Maintenance of Property.
71
 
Section 8.4
 
Conduct of Business.
71
 
Section 8.5
 
Insurance.
71
 
Section 8.6
 
Payment of Taxes and Claims.
71
 
Section 8.7
 
Books and Records; Inspections.
71
 
Section 8.8
 
Use of Proceeds.
72
 
Section 8.9
 
Environmental Matters.
72
 
Section 8.10
 
Further Assurances.
73
 
Section 8.11
 
Material Contracts.
73
 
Section 8.12
 
REIT Status.
73
 
Section 8.13
 
Exchange Listing.
73
 
Section 8.14
 
Guarantors.
73
         
ARTICLE IX
INFORMATION
75
           
Section 9.1
 
Quarterly Financial Statements.
75
 
Section 9.2
 
Year-End Statements.
76
 
Section 9.3
 
Compliance Certificate.
76
 
Section 9.4
 
Other Information.
76
         
ARTICLE X
NEGATIVE COVENANTS
79
           
Section 10.1
 
Financial Covenants.
79
 
Section 10.2
 
Negative Pledge.
82
 
Section 10.3
 
Restrictions on Intercompany Transfers.
82
 
Section 10.4
 
Merger, Consolidation, Sales of Assets and Other Arrangements.
82


 
-ii-

--------------------------------------------------------------------------------

 
 

 
Section 10.5
 
Plans.
83
 
Section 10.6
 
Fiscal Year.
83
 
Section 10.7
 
Modifications of Organizational Documents and Material Contracts.
83
 
Section 10.8
 
Transactions with Affiliates.
84
         
ARTICLE XI
DEFAULT
84
           
Section 11.1
 
Events of Default.
84
 
Section 11.2
 
Remedies Upon Event of Default.
88
 
Section 11.3
 
Marshaling; Payments Set Aside.
89
 
Section 11.4
 
Allocation of Proceeds.
89
 
Section 11.5
 
Letter of Credit Collateral Account.
90
 
Section 11.6
 
Performance by Administrative Agent.
91
 
Section 11.7
 
Rights Cumulative.
91
         
ARTICLE XII
THE AGENT
91
           
Section 12.1
 
Authorization and Action.
91
 
Section 12.2
 
Administrative Agent’s Reliance, Etc.
92
 
Section 12.3
 
Notice of Defaults.
93
 
Section 12.4
 
Wells Fargo as Lender.
93
 
Section 12.5
 
Approvals of Lenders.
94
 
Section 12.6
 
Lender Credit Decision, Etc.
94
 
Section 12.7
 
Indemnification of Administrative Agent.
95
 
Section 12.8
 
Successor Administrative Agent.
96
 
Section 12.9
 
Titled Agents.
96
         
ARTICLE XIII
MISCELLANEOUS
97
           
Section 13.1
 
Notices.
97
 
Section 13.2
 
Expenses.
98
 
Section 13.3
 
Stamp, Intangible and Recording Taxes.
98
 
Section 13.4
 
Electronic Document Deliveries.
98
 
Section 13.5
 
Litigation; Jurisdiction; Other Matters; Waivers.
99
 
Section 13.6
 
Successors and Assigns.
100
 
Section 13.7
 
Amendments.
103
 
Section 13.8
 
Nonliability of Administrative Agent and Lenders.
105
 
Section 13.9
 
Confidentiality.
105
 
Section 13.10
 
Indemnification.
106
 
Section 13.11
 
Termination; Survival.
107
 
Section 13.12
 
Severability of Provisions.
107
 
Section 13.13
 
Governing Law.
108
 
Section 13.14
 
Counterparts.
108
 
Section 13.15
 
Obligations with Respect to Loan Parties.
108
 
Section 13.16
 
Independence of Covenants.
108
 
Section 13.17
 
Limitation of Liability.
108
 
Section 13.18
 
USA Patriot Act Notice.  Compliance.
108
 
Section 13.19
 
Entire Agreement.
109
 
Section 13.20
 
Construction.
109


 
-iii-

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)
Pro Rata Shares of Lenders and Outstanding Balances as of Effective Date

SCHEDULE 1.1(B)
List of Loan Parties

SCHEDULE 1.1(C)
List of Persons Excluded from Definition of “Unconsolidated Affiliate”

SCHEDULE 4.1
Initial Pool Assets

SCHEDULE 7.1(b)
Ownership Structure

SCHEDULE 7.1(f)
List of Properties and Marketable Securities

SCHEDULE 7.1(g)
Existing Indebtedness

SCHEDULE 7.1(h)
Material Contracts

SCHEDULE 7.1(i)
Litigation

SCHEDULE 7.1(x)
List of Properties owned by non-Borrower or Guarantor parties

SCHEDULE 10.8
Certain Transactions with Affiliates

SCHEDULE 11.1(d)
Indebtedness in known non-monetary default



 
EXHIBIT A
Form of Assignment and Acceptance Agreement

EXHIBIT B
Form of Pool Certificate

EXHIBIT C
Form of Guaranty

EXHIBIT D-1
Form of Notice of Borrowing

EXHIBIT D-2
Form of Notice of Swingline Borrowing

EXHIBIT E
Form of Notice of Continuation

EXHIBIT F
Form of Notice of Conversion

EXHIBIT G-1
Form of Revolving Note

EXHIBIT G-2
Form of Swingline Note

EXHIBIT G-3
Form of Bid Rate Note

EXHIBIT H
Form of Opinion of Counsel

EXHIBIT I
Form of Compliance Certificate

EXHIBIT J
Form of Designation Agreement

EXHIBIT K-1
Form of Bid Rate Quote Request

EXHIBIT K-2
Form of Bid Rate Quote

EXHIBIT K-3
Form of Bid Rate Quote Acceptance

EXHIBIT L
Form of Solvency Certificate

EXHIBIT M
Form of Transfer Authorizer Designation


 
-iv-

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
October 17, 2008 by and among EQUITY ONE, INC., a corporation organized under
the laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their assignees under
Section 13.6(d) (the “Lenders”), SUNTRUST BANK, as Syndication Agent, BANK OF
AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION as Co-Documentation Agents, and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as contractual
representative of the Lenders to the extent and in the manner provided in
Article XII (in such capacity, the “Administrative Agent”) and as Sole Lead
Arranger.


WHEREAS, Borrower, certain Lenders and Administrative Agent previously entered
into an Amended and Restated Credit Agreement dated as of January 17, 2006, as
amended by Amendment No. 1 to Credit Agreement dated as of March 22, 2007 and
Amendment No. 2 to Credit Agreement dated as of August 31, 2007 (as amended, the
“Prior Credit Agreement”), under which Lenders made available to Borrower, on an
unsecured basis, a $227,000,000 revolving credit facility, which included a
$20,000,000 letter of credit subfacility, a $35,000,000 swingline subfacility
and a competitive bid subfacility of fifty percent (50%) of the then existing
Commitments under the Loan;


AND WHEREAS, the parties now desire to fully amended and restate the Prior
Credit Agreement to change the Lenders to the Agreement and to make certain
other changes and modifications, all on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I           DEFINITIONS


Section 1.1             Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Absolute Rate” has the meaning given that term in Section 2.4(c)(ii).


“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.4(b).


“Absolute Rate Loan” means a Bid Rate Loan, in which the interest rate is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1.

 
 

--------------------------------------------------------------------------------

 

“Adjusted Cap Rate” means, as of any date of determination, the average
capitalization rate, rounded to the nearest one-quarter of one percent and
weighted for sale amounts, during the preceding twelve months for all U.S.
transactions of “strip retail properties” as published by the Real Capital
Analytics, or, if such average capitalization rate is not being published by the
Real Capital Analytics, as published by a replacement service acceptable to
Administrative Agent in its reasonable discretion; provided, however, such rate
shall not be less than 7.75% nor greater than 8.5%.


“Affiliate” means, with respect to any Person, a Person (other than the
Administrative Agent or any Lender): (a) directly or indirectly controlling,
controlled by, or under common control with, such Person; (b) directly or
indirectly owning or holding ten percent (10%) or more of any Equity Interest in
such Person; or (c) ten percent (10%) or more of whose voting stock or other
Equity Interest is directly or indirectly owned or held by such Person.  For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.  The Affiliates of a
Person shall include any officer or director of such Person.  In no event shall
the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative for the Lenders under the terms of this Agreement,
and any of its successors in such capacity.


“Agreement Date” means the date as of which this Agreement is dated.


“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.


“Applicable Margin” shall mean the respective percentage rates set forth below
corresponding to the Credit Ratings of the Borrower prevailing as of the date of
rate determination as assigned by the applicable Rating Agencies:


Level
Credit Rating
(from S&P and one other Rating Agency)
Applicable Margin for LIBOR Loans
1
A-/A3 or equivalent or higher
1.00%
2
BBB+/Baa1 or equivalent
1.10%
3
BBB/Baa2 or equivalent
1.225%
4
BBB-/Baa3 or equivalent
1.40%
5
Less than BBB-/Baa3 or equivalent or no rating from S&P and one other Rating
Agency
1.70%



During any period that the Borrower receives two Credit Ratings, if the Rating
Agencies assign Credit Ratings which correspond to different Levels in the above
table resulting in different Applicable Margin determinations, the Applicable
Margin will be determined based on the Level corresponding to the higher of the
two Credit Ratings.  During any period that the Borrower receives more than two
Credit Ratings and none of such Credit Ratings is equivalent, the Applicable
Margin shall equal the average of the Applicable Margins corresponding to the
two more favorable of such Credit Ratings.  Borrower shall provide to
Administrative Agent notice of each anticipated or actual change in a Credit
Rating within three (3) Business Days of Borrower’s knowledge thereof.  Each
change in the Applicable Margin resulting from a change in a Credit Rating of
the Borrower shall take effect on the first calendar day of the month following
the month in which such Credit Rating is publicly announced by the relevant
Rating Agency.  As of the Agreement Date, the Applicable Margin for LIBOR Loans
equals one and four-tenths of one percent (1.4%).

 
Page 2

--------------------------------------------------------------------------------

 

“Asset Value” means:


(a)            with respect to any Subsidiary at a given time, the sum of (i)
EBITDA of such Subsidiary at such time for the fiscal quarter most recently
ended multiplied by four (4) and divided by the Initial Cap Rate or, from and
after the Initial Termination Date, the Adjusted Cap Rate, plus (ii) the book
value of all CIP of such Subsidiary as of the end of the Borrower’s fiscal
quarter most recently ended; and


(b)            with respect to any Unconsolidated Affiliate at a given time the
sum of (i) with respect to any of such Unconsolidated Affiliate’s Properties,
the Borrower’s Ownership Share of EBITDA of such Unconsolidated Affiliate
attributable to such Properties for the fiscal quarter most recently ended
multiplied by four (4) and divided by the Initial Cap Rate or, from and after
the Initial Termination Date, the Adjusted Cap Rate, plus (ii) with respect to
any of such Unconsolidated Affiliate’s CIP, the Borrower’s Ownership Share of
the book value of such CIP as of the end of the Borrower’s fiscal quarter most
recently ended.


“Assignee” has the meaning given that term in Section 13.6(c).


“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit A.


“Base Rate” means the greater of (a) the Federal Funds Rate plus one-half of one
percent (0.5%) or (b) the Prime Rate.  Each change in the Base Rate shall become
effective without prior notice to the Borrower or the Lenders automatically as
of the opening of business on the date of such change in the Base Rate.


“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Bid Rate Borrowing” has the meaning given that term in Section 2.4(b).


“Bid Rate Loan” means a loan made by a Lender under Section 2.4(a).


“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit G-3, payable to the order of a Lender as originally in effect
and otherwise duly completed.


“Bid Rate Quote” means an offer in accordance with Section 2.4(c) by a Lender to
make a Bid Rate Loan with one single specified interest rate.

 
Page 3

--------------------------------------------------------------------------------

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.4(b).


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Tampa, Florida or San Francisco, California are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.


“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.


“CIP” means construction-in-progress, together with any related Land held for
development, all as determined in accordance with GAAP.


“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1, and to issue (in the case of the
Administrative Agent) or participate in (in the case of the other Lenders)
Letters of Credit pursuant to Section 2.2(a) and 2.2(i) respectively, and to
make (in the case of the Administrative Agent) or participate in (in the case of
other Lenders) Swingline Loans pursuant to Section 2.3(e), in an amount up to,
but not exceeding the amount set forth for such Lender on Schedule 1.1(A)
attached hereto as such Lender’s “Commitment Amount” or as set forth in the
applicable Assignment and Acceptance Agreement, or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.6.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Contingent Obligation” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other payment obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.  Contingent Obligations shall include (i) any Guaranty of the
Indebtedness of another (other than of such Person for liabilities arising from
reasonable and customary exceptions to Nonrecourse Indebtedness, such as for
fraud, willful misrepresentation, misapplication of funds (including
misappropriation of security deposits and failure to apply rents to operating
expenses or debt service), indemnities relating to environmental matters and
waste of property constituting security for such Nonrecourse Indebtedness,
post-default interest, attorney’s fees and other costs of collection to the
extent not covered by the value of the property constituting security for such
Nonrecourse Indebtedness and other similar exceptions to recourse liability,
none of which liabilities shall be deemed to be Contingent Obligations), (ii)
the obligation to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement, and (iii) any
liability of such Person for the Indebtedness of another through any agreement
to purchase, repurchase or otherwise acquire such obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed.

 
Page 4

--------------------------------------------------------------------------------

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to each series of
rated senior unsecured long term indebtedness of the Borrower.


“Daily LIBOR Rate” means, for purposes of calculating effective rates of
interest for any Daily Rate Loan, the rate of interest for a period of one day,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by (a) dividing (i) the rate of interest, rounded upward to
the nearest whole multiple of one-sixteenth of one percent (0.0625%), quoted by
the Administrative Agent from time to time as the London Inter-Bank Offered Rate
for deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time by (ii) a
percentage equal to 1 minus the Reserve Percentage, plus (b) three percent
(3.00%).  Each determination of Daily LIBOR by the Lender then acting as
Administrative Agent shall, in the absence of demonstrable error, be conclusive
and binding (Administrative Agent’s source of such quote shall be available to
Borrower upon request).


“Daily Rate Loan” means a Loan bearing interest at the Daily LIBOR Rate.


“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” has the meaning set forth in Section 3.11.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 
Page 5

--------------------------------------------------------------------------------

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Administrative Agent or any Lender).


“Designated Lender” means any Person which would qualify as an Eligible Assignee
or a special purpose entity which is an affiliate of, or sponsored by, a Lender,
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and that issues (or the direct or
indirect parent of which issues) commercial paper rated at least P-1 (or the
then equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P
that, in either case, (a) is organized under the laws of the United States of
America or any state thereof or is a foreign banking institution authorized to
do business in the United States through a domestic branch or subsidiary, (b)
shall have become a party to this Agreement pursuant to Section 13.6(d) and (c)
is not otherwise a Lender, together with its respective successors and permitted
assigns, and, as the context requires, includes the Swingline Lender; provided,
however, that the term “Lender” shall exclude each Designated Lender when used
in reference to any Loan other than a Bid Rate Loan, the Commitments or terms
relating to any Loan other than a Bid Rate Loan and the Commitments and shall
further exclude each Designated Lender for all other purposes hereunder except
that any Designated Lender which funds a Bid Rate Loan shall, subject to Section
13.6(d), have the rights (including the rights given to a Lender contained in
Sections 13.2 and 13.10) and obligations of a Lender associated with holding
such Bid Rate Loan.


“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.


“Designating Lender” has the meaning given that term in Section 13.6(d).


“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit J or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

 
Page 6

--------------------------------------------------------------------------------

 

“Development Property” means a Property currently under development that has not
achieved a Leasing Rate of eighty percent (80%) or more or, subject to the last
sentence of this definition, on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed.  The term “Development Property” shall include real property of the
type described in the immediately preceding sentence to be (but not yet)
acquired by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon
completion of construction pursuant to a contract in which the seller of such
real property is required to develop or renovate prior to, and as a condition
precedent to, such acquisition or real property being developed by third parties
with related indebtedness that the Borrower, any Subsidiary or any
Unconsolidated Affiliate has guaranteed or as to which any such Person is
otherwise obligated.  A Development Property on which all improvements (other
than tenant improvements on unoccupied space) related to the development of such
Property have been substantially completed for at least twelve (12) months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved a Leasing Rate of at least eighty percent (80%).


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to any Person for any period and without
duplication, the sum of (a) net earnings (loss) of such Person (before minority
interests and preferred distributions) for such period (excluding equity in net
earnings or net loss of Unconsolidated Affiliates) excluding the following
amounts (but only to the extent included in determining net earnings (loss) for
such period): (i) depreciation and amortization expense and other non-cash
charges of such Person for such period; (ii) interest expense of such Person for
such period; (iii) income tax expense of such Person in respect of such period;
(iv) extraordinary and nonrecurring gains and losses of such Person for such
period, including without limitation, gains and losses from the sale of assets
(except gains and losses from sales of outparcels developed for sale),
write-offs and forgiveness of debt; and (v) revenue from dividends paid from
Marketable Securities, including without limitation any interest and dividend
revenue received from Affiliates listed on Schedule 1.1(C); plus (b) such
Person's Ownership Share of EBITDA (calculated as referred to in the foregoing
clause (a)) of each Unconsolidated Affiliate; plus (c) revenue from interest and
dividends paid from Marketable Securities, including without limitation any
interest and dividend revenue received from Affiliates listed on Schedule
1.1(C), provided, however, that any such revenue which is paid on other than a
quarterly basis shall be, for purposes of calculating EBITDA, allocated (as
applicable) over a four-quarter period as if such revenue were paid quarterly.


“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived in writing by the Administrative Agent.


“Eligible Assignee” means any Person that is:  (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000 ; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch, agency or
international banking facility located in the United States of America.  If such
Person is not currently a Lender, such Person’s (or in the case of a bank which
is a subsidiary, such bank’s parent’s) senior unsecured long term indebtedness
must be rated BBB or higher by S&P, Baa2 or higher by Moody’s or the equivalent
or higher of either such rating by another Rating Agency.

 
Page 7

--------------------------------------------------------------------------------

 

“Eligible Cash” means all unencumbered cash and cash equivalents (excluding cash
and cash equivalents the disposition of which is restricted) held in a United
States account wholly owned by Borrower or a Guarantor.


“Eligible Encumbered Property” means Property (other than CIP or Eligible Ground
Leases) that secures Indebtedness with a ratio of the unpaid balance of said
Indebtedness to the Pool Value of said Property that is less than or equal to
forty percent (40%) (such calculation to be made upon initial inclusion of the
Property in the Pool and on the last day of each calendar quarter thereafter for
so long as the Property is to be included in the Pool).


“Eligible Ground Leases” means a ground lease of real property in which Borrower
or a Wholly Owned Subsidiary is ground lessee and which meets all of the
following requirements:


(a)            Such lease has a remaining term (including renewal options
exercisable at lessee’s sole option) of not less than twenty-five (25) years,
and


(b)            Administrative Agent has determined, in its reasonable
discretion, that the ground lease is financeable in that it provides or allows
for (either in the ground lease or in a current valid estoppel letter executed
by the ground lessor), without further consent from the ground lessor, (i)
notice and right to cure to ground lessee’s mortgage lender, (ii) a pledge and
mortgage of the leasehold interest, and (iii) recognition of a foreclosure of
the leasehold interest (including no prohibition on entering into a new lease
between ground lessor and the acquirer at a foreclosure sale by ground lessee’s
mortgage lender).


“Eligible Pool Asset” means a Property (whether an Eligible Encumbered Property,
Eligible Ground Lease, CIP or otherwise), Marketable Security or Eligible Cash
which satisfies at all times, from and after its inclusion as a Pool Asset in
accordance with Section 4.1 and until such asset is removed from the Pool in
accordance with Section 4.2 or Section 4.3, all of the following requirements as
certified by Borrower to Administrative Agent at such time as the Eligible Pool
Asset is added to the Pool and from time to time thereafter in accordance with
the provisions of this Agreement:


(a)            if such Eligible Pool Asset is Property, such Eligible Pool Asset
is owned in fee simple (or pursuant to an approved leasehold interest, in the
case of Eligible Ground Leases) by the Borrower or a Wholly Owned Subsidiary;


(b)            if such Eligible Pool Asset is a Marketable Security, such
Marketable Security shall consist of either (i) common or preferred shares of
companies domiciled in the United States (i.e., no ADR’s), and listed on the
NYSE, NASDAQ or other recognized United States exchange and quoted on at least a
daily basis on such exchange, (ii) common shares in DIM Vastgoed N.V., so long
as they are traded on NYSE Euronext or a comparable recognized exchange, or
(iii) debt securities rated BBB- / Baa3 or better and issued by companies
domiciled in the United States;

 
Page 8

--------------------------------------------------------------------------------

 

(c)            other than with respect to Eligible Encumbered Property,
regardless of whether such Eligible Pool Asset is owned by the Borrower or a
Wholly Owned Subsidiary, the Borrower has the right directly, or indirectly
through a Wholly Owned Subsidiary, to take the following actions without the
need to obtain the consent of any Person:  (i) to create a Lien on such Eligible
Pool Asset as security for Indebtedness of the Borrower or such Wholly Owned
Subsidiary, as applicable and (ii) to sell, transfer or otherwise dispose of
such Eligible Pool Asset, provided, however, that, with respect to not greater
than fifty percent (50%) of the Eligible Pool Assets, the foregoing limitation
shall not apply to Properties subject to binding, fully executed purchase
contracts, not in default, which have, unless otherwise approved by Requisite
Lenders, a scheduled closing date under such contracts not greater than
one-hundred eighty (180) days following the execution date thereof;


(d)            other than with respect to Eligible Encumbered Property, neither
such Eligible Pool Asset, nor if such Eligible Pool Asset is owned by a Wholly
Owned Subsidiary, any of the Borrower’s direct or indirect ownership interest in
such Wholly Owned Subsidiary, is subject to any Lien other than Permitted Liens;


(e)            such Eligible Pool Asset (to the extent a Property) is free of
all structural defects, title defects, environmental conditions or other adverse
matters except for Permitted Liens and defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such Eligible Pool Asset;


(f)             to the extent such Eligible Pool Asset is a Property, Borrower
has obtained an environmental study from a third party consultant that indicates
the property has no material recognized environmental condition which, in
Borrower’s reasonable discretion, impedes its intended use or materially impacts
its salability or financing potential; and


(g)            if such Eligible Pool Asset is owned by a Wholly Owned
Subsidiary, such Wholly Owned Subsidiary has already or will become a Guarantor
hereunder prior to such Eligible Pool Asset being treated as an Eligible Pool
Asset (to the extent required by the provisions of Section 8.14 below).


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 
Page 9

--------------------------------------------------------------------------------

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Directors of the Borrower
(or an authorized committee thereof) acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at up to $1,000,000, such determination may be made
by the chief financial officer of the Borrower evidenced by an officer’s
certificate delivered to the Administrative Agent.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means that certain letter agreement dated September 9, 2008 between
the Administrative Agent and the Borrower with respect to certain fees payable
by the Borrower to and for the benefit of Administrative Agent in connection
with this Agreement.

 
Page 10

--------------------------------------------------------------------------------

 

“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Administrative Agent or any
other Lender hereunder or under any other Loan Document.


“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness) including a
proportionate share of same for all Unconsolidated Affiliates, plus (c) the
aggregate of all dividends paid or accrued by such Person on any Preferred Stock
during such period including a proportionate share of same for all
Unconsolidated Affiliates, plus (d) the Reserve for Replacements for all
Property owned by such Person as of the end of such period.


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination, and
which have been consistently applied.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of:


(a)            Operating Property Value at such time, plus


(b)            all cash and cash equivalents (excluding cash and cash
equivalents the disposition of which is restricted) of the Borrower and its
Subsidiaries at such time; plus

 
Page 11

--------------------------------------------------------------------------------

 

(c)            Borrower’s and its Subsidiaries’ respective Ownership Shares of
all cash and cash equivalents (excluding cash and cash equivalents the
disposition of which is restricted) of each Unconsolidated Affiliate at such
time, plus


(d)            the current book value of all CIP, plus


(e)            the Borrower’s and its Subsidiaries’ respective Ownership Shares
of the current book values of all CIP of each Unconsolidated Affiliate, plus


(f)             the purchase price paid by the Borrower or any Subsidiary (less
any amounts paid to the Borrower or such Subsidiary as a purchase price
adjustment (i.e., the net effective purchase price, after taking into account
any net credits to the stated purchase price), held in escrow, retained as a
contingency reserve, or in connection with other similar arrangements) for any
Property acquired by the Borrower or such Subsidiary during the immediately
preceding two fiscal quarters of the Borrower, plus


(g)            the Borrower’s and its Subsidiaries’ respective Ownership Shares
of the purchase price paid by any Unconsolidated Affiliate (less any amounts
paid to such Unconsolidated Affiliate as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by such Unconsolidated Affiliate during
the immediately preceding two fiscal quarters of the Borrower, plus


(h)            the contractual purchase price of Properties of the Borrower and
its Subsidiaries and Borrower’s and its Subsidiaries’ Ownership Share of the
contractual purchase price of Properties of the Borrower’s Unconsolidated
Affiliates, subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities, plus


(i)             the current book value of Land held for development (including
Borrower’s and its Subsidiaries’ Ownership Share of Land held for development by
Borrower’s Unconsolidated Affiliates, but not including Land included in
subsection (d) or (e) above), plus


(j)             the current book value (including Borrower’s and its
Subsidiaries’ Ownership Share with respect to Borrower’s Unconsolidated
Affiliates) of accounts receivable (deemed collectable in the ordinary course of
business and less than ninety (90) days outstanding) and notes receivable
(deemed to be collectable) net of collection reserves, plus


(k)            the current market value of Marketable Securities owned by
Borrower and its Subsidiaries; provided, however, that if more than five percent
(5%) of the Gross Asset Value is attributable to Marketable Securities, then the
value of such Marketable Securities in excess of five percent (5%) of Gross
Asset Value shall be limited solely to the market value of common or preferred
shares of companies domiciled in the United States (i.e., no ADR’s), and listed
on the NYSE, NASDAQ or other recognized United States exchange and quoted on at
least a daily basis on such exchange, unless such Marketable Securities are debt
securities, in which case such securities shall be valued at the lesser of (i)
the cost or (ii) the market value of such securities, which debt securities in
any event must be rated BBB- / Baa3 or better and issued by companies domiciled
in the United States.

 
Page 12

--------------------------------------------------------------------------------

 

In limitation of the foregoing, (i) no more than five percent (5%) of the Gross
Asset Value may be attributable to the current book value of land held for
development (not including book value of such land included in CIP), (ii) no
more then five percent (5%) of the Gross Asset Value may be attributable to the
book value of current portions of accounts receivable and notes receivable net
of collection reserves, (iii) no more than ten percent (10%) of the Gross Asset
Value may be attributable to Marketable Securities, and (iv) no more than ten
percent (10%) of the Gross Asset Value may be attributable to Persons excluded
from the definition of “Unconsolidated Affiliate” by operation of the proviso
therein.  Without limiting Borrower’s continuing obligations under Sections
10.1(g) and (h), any Gross Asset Value in excess of any limitation set forth
therein shall be excluded.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
in any event shall include each Person which is required to execute a Guaranty
pursuant to the provisions of Section 8.14.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1 and substantially in the form of
Exhibit C.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 
Page 13

--------------------------------------------------------------------------------

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):


(a)            all obligations of such Person in respect of money borrowed;


(b)            all obligations of such Person (other than trade debt incurred in
the ordinary course of business), whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property;


(c)            Capitalized Lease Obligations of such Person;


(d)            all reimbursement obligations of such Person under or in respect
of any letters of credit or acceptances (whether or not the same have been
presented for payment);


(e)            all Off Balance Sheet Liabilities of such Person;


(f)             net obligations under any Derivatives Contract in an amount
equal to the Derivatives Termination Value thereof;


(g)            all Indebtedness of other Persons which (i) such Person has
Guaranteed or is otherwise recourse to such Person or (ii) is secured by a Lien
on any property of such Person; and


(h)            such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person that is not with recourse to such
Person.


“Indemnity and Contribution Agreement” means the Indemnity and Contribution
Agreement dated substantially concurrently herewith executed amongst Borrower
and each Guarantor.


“Initial Cap Rate” means 7.75%.


“Initial Termination Date” means October 17, 2011.


“Intellectual Property” has the meaning given that term in Section 7.1(s).


“Interest Expense” means, with respect to a Person and for any period as
determined in accordance with GAAP, (a) all paid or accrued interest expense
(excluding capitalized interest, but including interest expense attributable to
Capitalized Lease Obligations) of such Person and in any event shall include all
letter of credit fees and all interest expense with respect to any Indebtedness
in respect of which such Person is wholly or partially liable whether pursuant
to any repayment, interest carry, performance Guarantee or otherwise, plus (b)
to the extent not already included in the foregoing clause (a) such Person’s
Ownership Share of all paid or accrued interest expense (excluding capitalized
interest, but including interest expense attributable to Capitalized Lease
Obligations) for such period of Unconsolidated Affiliates of such Person.

 
Page 14

--------------------------------------------------------------------------------

 

“Interest Period” means, with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending on the numerically corresponding day in
the first, second, third or sixth calendar month thereafter, as the Borrower may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (a) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; (b) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the next succeeding Business Day (or,
if such next succeeding Business Day falls in the next succeeding calendar
month, on the preceding Business Day); and (c) notwithstanding the immediately
preceding clauses (a) and (b), no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Loan would otherwise be a
shorter period, such Loan shall not be available hereunder for such period.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  A commitment or option to
make an Investment in any other Person shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“L/C Commitment Amount” equals $20,000,000.


“L/C Termination Date” means the date which is seven (7) Business Days prior to
the Termination Date.


“Land” means fully entitled unimproved land.


“Leasing Rate” means, with respect to any Pool Asset (including CIP) at any
time, the ratio, expressed as a percentage, of (a) the net rentable square
footage of such Property actually leased to tenants paying rent pursuant to
binding leases as to which no material monetary default has occurred and is
continuing to (b) the aggregate net rentable square footage of such Property.

 
Page 15

--------------------------------------------------------------------------------

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 13.6(d), have the rights (including the rights given to a Lender
contained in Sections 13.2 and 13.10) and obligations of a Lender associated
with holding such Bid Rate Loan.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.2(a).


“Letter of Credit Collateral Account” means a special deposit account accruing
interest in favor of Borrower maintained by the Administrative Agent and under
its sole dominion and control.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender then acting as Administrative Agent) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.2(i) in the related Letter of Credit, and
the Lender then acting as Administrative Agent shall be deemed to hold a Letter
of Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than the Lender then acting as Administrative Agent) of their participation
interests under such Section.


“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate of
interest, rounded up to the nearest whole multiple of one-hundredth of one
percent (0.01%), obtained by dividing (i) the rate of interest, rounded upward
to the nearest whole multiple of one-sixteenth of one percent (0.0625%), quoted
by Administrative Agent, from time to time, as the London Inter-Bank Offered
Rate for deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time two
Business Days prior to the first date of such Interest Period (Administrative
Agent’s source of such quote shall be available to Borrower upon request), such
deposits being for a period of time equal or comparable to such Interest Period
and in an amount equal to or comparable to the principal amount of the LIBOR
Loan to which such Interest Period relates, by (ii) a percentage equal to 1
minus the Reserve Percentage.  Each determination of LIBOR by the Lender then
acting as Administrative Agent shall, in absence of demonstrable error, be
conclusive and binding.

 
Page 16

--------------------------------------------------------------------------------

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.4.


“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.


“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.


“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
UCC or its equivalent in any jurisdiction; and (d) any agreement by such Person
to grant, give or otherwise convey any of the foregoing.


“Loan” means a Revolving Loan, Swingline Loan or Bid Rate Loan, as applicable.


“Loan Document” means this Agreement, each Note, each Guaranty, each Letter of
Credit Document, the Fee Letter, the Indemnity and Contribution Agreement and
each other document or instrument now or hereafter executed and delivered by a
Loan Party in connection with, pursuant to or relating to this Agreement.


“Loan Party” means each of the Borrower and the Guarantors.  Schedule 1.1(B)
sets forth the Loan Parties in addition to the Borrower as of the Effective
Date.


“Marketable Securities” means debt or equity securities that are traded on
either NYSE, NYSE Euronext, NASDAQ or another recognized exchange, or that have
readily (i.e., recent active trading) verifiable values as determined by
Administrative Agent in its reasonable discretion.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans or other amounts payable in connection therewith.

 
Page 17

--------------------------------------------------------------------------------

 

“Material Contract” means (a) each property management agreement, if any,  not
terminable on thirty (30) days’ notice with respect to an Eligible Pool Asset
and (b) any other contract or other arrangement (other than Loan Documents),
whether written or oral, to which the Borrower, any Subsidiary or any other Loan
Party is a party as to which the breach, nonperformance, cancellation or failure
to renew by any party thereto could have a Material Adverse Effect.


“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $3,000,000.


“Maximum Availability” means, at any time, (a) the Pool Value divided by 1.60,
minus (b) all Unsecured Liabilities of the Borrower and its Subsidiaries (not
including the Loans or Letter of Credit Liabilities made or incurred hereunder)
determined on a consolidated basis, minus (c) the amount of Indebtedness secured
by Pool Assets which are Eligible Encumbered Properties.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person.


“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five (5) plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
5-year period.


“Net Operating Income” means, for any Property and for a given period, the sum
(without duplication) of (a) rents and other revenues earned in the ordinary
course from such Property (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent), including all revenue from expense recoveries and percentage rental
payments, minus (b) all expenses paid or accrued related to the ownership,
operation or maintenance of such Property (other than those expenses normally
covered by a management fee), including but not limited to, taxes, assessments
and the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses minus, to the extent not already covered in subsection (b) above, (c)
the Reserve for Replacements for such Property for such period minus (d) the
greater of (i) the actual property management fee paid during such period with
respect to such Property and (ii) an imputed management fee in an amount equal
to three percent (3%) of the gross revenues for such Property for such period,
all as determined in accordance with GAAP.  For purposes of calculating rents
under (a) herein above, (i) for each of the first three fiscal quarters of each
fiscal year, rents shall include the lesser of (A) 25% of the budgeted
percentage rents for such fiscal year or (B) 25% of the actual percentage rents
received by Borrower in the immediately preceding fiscal year, and (ii) for the
fourth fiscal quarter of each fiscal year, rents shall include 25% of the
percentage rents actually received by Borrower in such fiscal year.

 
Page 18

--------------------------------------------------------------------------------

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.


“New Lender” shall have the meaning set forth in Section 2.14(d).


“Non-Credit Subsidiary” means a Subsidiary or Unconsolidated Affiliate of
Borrower which is neither a Loan Party, nor the owner of a Pool Asset.


“Non-Guarantor Entity” means: (a) any Subsidiary or Unconsolidated Affiliate of
the Borrower that is not required to become a party to the Guaranty under
Section 8.14(a), and (b) any Preferred Stock Entity or non-Voting Stock
Subsidiary and any Subsidiary or Unconsolidated Affiliate of any Preferred Stock
Entity or non-Voting Stock Subsidiary.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability in a form reasonably acceptable
to the Administrative Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit D-1 to
be delivered to the Administrative Agent pursuant to Section 2.1(b) evidencing
the Borrower’s request for a borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit E
to be delivered to the Administrative Agent pursuant to Section 2.9 evidencing
the Borrower’s request for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit F to
be delivered to the Administrative Agent pursuant to Section 2.10 evidencing the
Borrower’s request for the Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit D-2 to be delivered to the Administrative Agent pursuant to Section
2.3(b) evidencing the Borrower’s request for a borrowing of Swingline Loans.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower or any of the other Loan Parties owing to the Administrative Agent or
any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

 
Page 19

--------------------------------------------------------------------------------

 

“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or (ii)
does not (and is not required pursuant to GAAP to) appear as a liability on the
balance sheet of such Person.


“Officer’s Certificate” means a certificate signed by a specified officer of a
Person certifying as to the matters set forth therein.


“Operating Property Value” means, as of a given date, (a) EBITDA of the Borrower
and its Subsidiaries for the fiscal quarter most recently ended multiplied by
four (4) and divided by the Initial Cap Rate or, from and after the Initial
Termination Date, the Adjusted Cap Rate, plus (b) EBITDA from management
activities for the fiscal quarter most recently ended multiplied by four (4) and
divided by 20%.  For purposes of determining the component of Operating Property
Value under clause (a) above, the following shall be excluded:  (i) EBITDA from
Properties acquired by the Borrower or any Subsidiary during the immediately
preceding two fiscal quarters of the Borrower or disposed of by any such Person
during the immediately preceding fiscal quarter of the Borrower, (ii) EBITDA
from management activities, and (iii) if applicable, EBITDA from CIP; and (iv)
revenue from interest and dividends paid from Marketable Securities, including
without limitation such dividend revenue received from Affiliates listed in
Schedule 1.1(C).  For purposes of calculating EBITDA in clauses (a) and (b)
above, (i) for each of the first three fiscal quarters of each fiscal year,
EBITDA shall include the lesser of (A) 25% of the budgeted percentage rents for
such fiscal year or (B) 25% of the actual percentage rents received by Borrower
in the immediately preceding fiscal year, and (ii) for the fourth fiscal quarter
of each fiscal year, EBITDA shall include 25% of the percentage rents actually
received by Borrower in such fiscal year.


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4(o), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.


“Participant” has the meaning given that term in Section 13.6(b).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 
Page 20

--------------------------------------------------------------------------------

 

“Permitted Liens” means (a) Liens securing taxes, assessments and other charges
or levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or the claims of materialmen, mechanics, carriers, warehousemen or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not at the time required to be paid or discharged
under Section 8.6; (b) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workmen’s compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of the Borrower; (e) Liens securing Indebtedness with respect to Eligible
Encumbered Properties; (f) non-consensual Liens of less than $1,500,000 per
Property or $5,000,000 in the aggregate and (g) Liens in favor of the
Administrative Agent for the benefit of the Lenders.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five (5) years been maintained, or contributed to, by any Person
which was at such time a member of the ERISA Group for employees of any Person
which was at such time a member of the ERISA Group.


“Pool” means, collectively at any given time, all the then Pool Assets.


“Pool Assets” means those Eligible Pool Assets that, pursuant to the terms of
this Agreement, are to be included when calculating the Pool Value. An asset
shall cease to be a Pool Asset if such asset shall cease, at any time, to be an
Eligible Pool Asset.


“Pool Certificate” means a report, certified by the chief financial officer or
treasurer of the Borrower, substantially in the form of Exhibit B, setting forth
the calculations required to establish the Pool Values of each Pool Asset as of
a specified date and certifying that each Pool Asset remains an Eligible Pool
Asset, all in form and detail satisfactory to the Administrative Agent.


“Pool Value” means the sum of:


(a)            the Net Operating Income of each Pool Asset (other than a
Property referred to in clause (b) or (c) below) for the fiscal quarter most
recently ended times four (4) and divided by the Initial Cap Rate or, from and
after the Initial Termination Date, the Adjusted Cap Rate, plus

 
Page 21

--------------------------------------------------------------------------------

 

(b)            the acquisition cost of any Pool Asset not owned for the entire
prior two fiscal quarters, plus


(c)            the aggregate book value of any Property which is a Pool Asset
constituting CIP, as of the last day of the fiscal quarter most recently ended,
plus


(d)            all Eligible Cash as of the last day of the fiscal quarter most
recently ended, plus


(e)            the market value of Marketable Securities (other than debt
securities) based upon the closing price on the last trading date on or prior to
the date of determination, plus


(f)             in the case of Marketable Securities which are debt securities,
the lower of (i) the market value for such debt securities based upon the
closing price on the last trading date on or prior to the date of determination
or (ii) cost.


provided that, the Pool Value shall be adjusted as follows:


(i)             no more than thirty-five percent (35%) of the Pool Value may be
attributable to Eligible Encumbered Properties, non-Retail Properties, Eligible
Ground Leases, Marketable Securities, CIP and Eligible Cash,


(ii)            no more than twenty percent (20%) of the Pool Value may be
attributable to Eligible Encumbered Properties,


(iii)           no more than fifteen percent (15%) of the Pool Value may be
attributable to the book value of CIP,


(iv)           no more than fifteen percent (15%) of the Pool Value may be
attributable to Eligible Ground Leases,


(v)            no more than ten percent (10%) of the Pool Value may be
attributable to Marketable Securities, of which no more than five percent (5%)
of the Pool Value shall consist of common shares in DIM Vastgoed N.V.,


(vi)           no more than ten percent (10%) of the Pool Value may be
attributable to any one Eligible Pool Asset,


(vii)          no more than five percent (5%) of the Pool Value may be
attributable to non-Retail Properties, and


(viii)         the Pool Value shall be adjusted from time to time to delete one
or more Properties such that the weighted average Leasing Rate for the Pool
Assets at all times equals or exceeds eighty percent (80%).


“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to four percent (4%) plus the Base Rate as in effect from time to
time.

 
Page 22

--------------------------------------------------------------------------------

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.


“Preferred Stock Entity” means any Person (other than a Subsidiary) in whom the
Borrower owns, directly or indirectly, at least ninety-five (95%) of the
Preferred Stock or other equity interests which are not Voting Stock and which
Preferred Stock or other equity interests entitle the Borrower to receive the
majority of all economic benefits associated with ownership of all equity
interests issued by such Person.


“Prime Rate” means a base rate of interest which Administrative Agent
establishes from time to time and which serves as the basis upon which the Base
Rate is calculated.  Any change in an effective rate due to a change in the
Prime Rate shall become effective on the day each such change is announced by
Administrative Agent at its principal office in San Francisco, California.


“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed).  For purposes of this Agreement, Property shall
include all CIP and ground leases.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the Total Commitment
Amount; provided, however, that if at the time of determination the Commitments
have terminated or been reduced to zero, the “Pro Rata Share” of each Lender
shall be the Pro Rata Share of such Lender in effect immediately prior to such
termination or reduction.  The Pro Rata Shares of Lenders as of the Agreement
Date are as set forth on Schedule 1.1(A) hereto, and shall be modified from time
to time to reflect any assignments to or by such Lender effected in accordance
with Section 13.6.


“Rating Agencies” means S&P, Moody’s and any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.


“Recourse Indebtedness” means Indebtedness that is not Nonrecourse Indebtedness.


“Recurring Capital Expenditures” means capital expenditures made in respect of a
Property for maintenance of such Property and replacement of items due to
ordinary wear and tear including, but not limited to, expenditures made for
maintenance or replacement of carpeting, roofing materials, mechanical systems,
electrical systems and other structural systems and expenditures relating to
tenant improvements and leasing commissions.  “Recurring Capital Expenditures”
shall not include any of the following (a) improvements to the appearance of
such Property or any other major upgrade or renovation of such Property not
necessary for proper maintenance or marketability of such Property; (b) capital
expenditures for seismic upgrades or (c) capital expenditures for deferred
maintenance for such Property existing at the time such Property was acquired by
the Borrower or a Subsidiary.

 
Page 23

--------------------------------------------------------------------------------

 

“Redevelopment Property” means a Property (a) on which the existing building or
other improvements are undergoing renovation and redevelopment and for which any
of the following has occurred (i) construction has commenced, or (ii) the
Borrower, any Subsidiary or any Unconsolidated Affiliate, as the case may be,
has entered into a binding construction contract or (iii) the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as the case may be, has entered into
a binding agreement by an anchor tenant to enter into a lease of any such
Property and (b) either (i) that has not achieved a Leasing Rate of eighty
percent (80%) or more or (ii) on which the improvements (other than tenant
improvements on unoccupied space) related to the renovation and redevelopment
have not been completed.  The term “Redevelopment Property” shall include
Property of the type described in the immediately preceding sentence to be (but
not yet) acquired by any such Person upon completion of construction pursuant to
a contract in which the seller of such Property is required to renovate prior
to, and as a condition precedent to, such acquisition or Property being
developed by third parties with related indebtedness that the Borrower, any
Subsidiary or any Unconsolidated Affiliate has guaranteed or as to which any
such Person is otherwise obligated.  A Redevelopment Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been substantially completed for at least
twelve (12) months shall cease to constitute a Redevelopment Property
notwithstanding the fact that such Property has not achieved a Leasing Rate of
at least eighty percent (80%).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any written interpretation, directive or
request applying to a class of banks, including such Lender, of or under any
Applicable Law (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) by any Governmental Authority or
monetary authority charged with the interpretation or administration thereof or
compliance by any Lender with any such written request or directive regarding
capital adequacy.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Administrative Agent for any drawing
honored by the Administrative Agent under a Letter of Credit.


“REIT” means a Person which is properly taxable as a “real estate investment
trust” under the Internal Revenue Code.


“Requisite Lenders” means, as of any date, Lenders having at least 66 2/3% of
the Total Commitment Amount (which must include the Lender then acting as
Administrative Agent, so long as such Lender is not a Defaulting Lender), or, if
the Commitments have been terminated or reduced to zero, Lenders holding at
least 66 2/3% of the principal amount of the Loans then outstanding and Letter
of Credit Liabilities.


“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.15 times (c) the number of days in such
period divided by (d) 365.  If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and a proportionate share of all Property
of all Unconsolidated Affiliates.

 
Page 24

--------------------------------------------------------------------------------

 

“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans or Daily Rate Loans is determined or any applicable
category of extensions of credit or other assets which includes loans by an
officer of any Lender outside of the United States of America).  For purposes of
calculating LIBOR or the Daily LIBOR Rate, any change in such maximum rate shall
result in a change in LIBOR or the Daily LIBOR Rate on the date on which such
change in such maximum rate becomes effective.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt; and (d)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrower or any of its Subsidiaries now or hereafter outstanding.


“Retail Property” means a Property which is used primarily as a retail shopping
center, which shopping center may include (a) the sale of goods or merchandise
for personal or household consumption from a fixed location, and (b) ancillary
uses such as office, medical and restaurant uses.


“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1(a).


“Revolving Note” has the meaning given that term in Section 2.11.


“Secured Indebtedness” means, with respect to any Person, any Indebtedness of
such Person that is secured in any manner by any Lien on any Property and shall
include such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

 
Page 25

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is expressly subordinated in right of payment and
otherwise to the Loans and the other Obligations in a manner satisfactory to the
Administrative Agent in its sole and absolute discretion.


“Subsidiary” means each Person (a) with respect to which more than fifty percent
(50%) of the stock, capital or income interests are owned, directly or
indirectly, by Borrower or (b) the financial results of which are consolidated
under GAAP in the financial statements of Borrower.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of thirty percent (30%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3 in an amount up to, but not exceeding the amount
set forth in Section 2.3(a).


“Swingline Lender” means Administrative Agent, in its capacity pursuant to
Section 2.3.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.


“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit G-2, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Swingline Termination Date” means the date which is seven (7) Business Days
prior to the Termination Date.


“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholders’ equity plus, in the case of the Borrower,
increases in accumulated depreciation and amortization accrued after the
Agreement Date, minus (to the extent reflected in determining stockholders’
equity of such Person): (a) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired; and (b) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.

 
Page 26

--------------------------------------------------------------------------------

 

“Taxes” has the meaning given that term in Section 3.12.


“Termination Date” means the Initial Termination Date or such later Termination
Date if the Loan is extended in accordance with Section 2.15.


“Total Budgeted Cost” means, with respect to a Development Property or a
Redevelopment Property, and at any time, the aggregate amount of all costs
budgeted to be paid, incurred or otherwise expended or accrued by the Borrower,
a Subsidiary or an Unconsolidated Affiliate with respect to such Property to
achieve one hundred percent (100%) occupancy, including without limitation, all
amounts budgeted with respect to all of the following:  (a) acquisition of land
and any related improvements; (b) a reasonable and appropriate reserve for
construction interest; (c) a reasonable and appropriate operating deficit
reserve; (d) tenant improvements, (e) leasing commissions and (f) other hard and
soft costs associated with the development or redevelopment of such
Property.  With respect to any Property to be developed in more than one phase,
the Total Budgeted Cost shall exclude budgeted costs (other than costs relating
to acquisition of land and related improvements) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Borrower, any other
Subsidiary or any Unconsolidated Affiliate, as the case may be.


“Total Commitment Amount” means, at any time, the then aggregate amount of the
Commitments of all Lenders hereunder.  The Total Commitment Amount is
$227,000,000 as of the Effective Date, and is subject to increase in accordance
with Section 2.14.


“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date (excluding any
liability associated with tenant deposits), together with (without duplication):


(a)            all Indebtedness of such Person (whether or not Nonrecourse
Indebtedness and whether or not secured by a Lien), including without
limitation, Capitalized Lease Obligations;


(b)            all accounts payable and accrued expenses of such Person;


(c)            all purchase and repurchase obligations and forward commitments
of such Person to the extent such obligations or commitments are evidenced by a
binding purchase agreement (forward commitments shall include without limitation
(i) forward equity commitments and (ii) commitments to purchase any Property
under development, redevelopment or renovation);


(d)            all unfunded obligations of such Person;


(e)            all lease obligations of such Person (including ground leases) to
the extent required under GAAP to be classified as a liability on the balance
sheet of such Person;

 
Page 27

--------------------------------------------------------------------------------

 

(f)             all Contingent Obligations of such Person including, without
limitation, all Guarantees of Indebtedness by such Person;


(g)            all liabilities of any Unconsolidated Affiliate of such Person,
which liabilities such Person has Guaranteed or is otherwise obligated on a
recourse basis; and


(h)            such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person, including Nonrecourse Indebtedness of
such Person.


For purposes of clauses (c) and (d) of this definition, the amount of Total
Liabilities of a Person at any given time in respect of (x) a contract to
purchase or otherwise acquire unimproved or fully developed Property shall be
equal to either (i) the total purchase price payable by such Person under the
contract if, at such time, the seller of such Property would be entitled to
specifically enforce the contract against such Person, or (ii) the aggregate
amount of due diligence deposits, earnest money payments and other similar
payments made by such Person under the contract which, at such time, would be
subject to forfeiture upon termination of the contract and (y) a contract
relating to the acquisition of Property which the seller is required to develop
or renovate prior to, and as a condition precedent to, such acquisition, shall
equal the maximum amount reasonably estimated to be payable by such Person under
the contract assuming performance by the seller of its obligations under the
contract, which amount shall include, without limitation, any amounts payable
after consummation of such acquisition which may based on certain performance
levels or other related criteria.


For purposes of this definition, if the assets of a Subsidiary of a Person
consist solely of Equity Interests in one Unconsolidated Affiliate of such
Person and such Person is not otherwise obligated in respect of the Indebtedness
of such Unconsolidated Affiliate (other than customary non-recourse carve-out
obligations), then only such Person’s Ownership Share of the Indebtedness of
such Unconsolidated Affiliate shall be included as Total Liabilities of such
Person.


“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Daily Rate Loan, or in the case of a Bid Rate Loan only, an
Absolute Rate Loan or a LIBOR Margin Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person,
provided, however, that as of the Effective Date, Unconsolidated Affiliate shall
not include the following:  (a) those Persons listed on Schedule 1.1(C) attached
hereto, or (b) Persons who would otherwise be included as Unconsolidated
Affiliates, in which the Investment represents not greater than fifty percent
(50%) of the total ownership of such Person and Borrower has received Requisite
Lender approval with respect to such exclusion.  Any exclusion from
“Unconsolidated Affiliate” by operation of either subclause (a) or (b) preceding
shall remain in effect if and so long as such Person remains unconsolidated with
Borrower or a Subsidiary in accordance with GAAP.

 
Page 28

--------------------------------------------------------------------------------

 

“Unencumbered Net Operating Income” means, for any period, the aggregate Net
Operating Income for such period of (a) all Pool Assets other than Eligible
Encumbered Assets, plus (b) Borrower’s Ownership Share of the aggregate Net
Operating Income with respect to Properties unencumbered by Liens as of the last
day of such period and owned by Subsidiaries or Unconsolidated Affiliates.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.


“Unsecured Interest Expense” means Interest Expense on Borrower’s and any
Subsidiary’s Unsecured Liabilities, plus Borrower’s Ownership Share of Interest
Expense on Unsecured Liabilities with respect to Unconsolidated Affiliates.


“Unsecured Liabilities” means, as to any Person as of a given date, the sum of
the following (without duplication): (a) all liabilities which would, in
conformity with GAAP, be properly classified as a liability on a balance sheet
of such Person as at such date; plus (b) all Indebtedness of such Person; minus
(c) all Secured Indebtedness of such Person; minus (d) any intangible lease
liability created, in conformity with GAAP, through the purchase of a Property
(excluding any Property that is a Pool Asset) with below market leases.


“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 
Page 29

--------------------------------------------------------------------------------

 

Section 1.2             General; References to San Francisco Time.


Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date, and all financial reporting by Borrower shall be on a
consolidated basis. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to San Francisco,
California time.  Exhibits D, E, F and K attached hereto may be modified from
time to time by Administrative Agent and Borrower as appropriate to facilitate
the borrowings contemplated thereby.


ARTICLE II           CREDIT FACILITY


Section 2.1            Revolving Loans.


(a)            Generally.  Subject to the terms and conditions hereof, including
without limitation, Section 2.14, during the period from the Effective Date to
but excluding the Termination Date, each Lender severally and not jointly agrees
to make Revolving Loans to the Borrower in an aggregate principal amount at any
one time outstanding up to, but not to exceed, the lesser of (i) the amount of
such Lender’s Commitment and (ii) such Lender’s Pro Rata Share of the Maximum
Availability.  Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Termination Date, the
Borrower may borrow, repay and reborrow Revolving Loans hereunder.  This
Agreement combines and fully amends and restates the Prior Credit
Agreement.  The principal amount outstanding under the Prior Credit Agreement as
of the date hereof (after taking into account any paydowns in accordance with
Section 6.1(c)) shall be deemed to be Loan proceeds disbursed hereunder and
under the Notes, with each Lender having funded a portion of such Loan proceeds
in an amount equal to its respective Pro Rata Share thereof; such initial
outstanding advances (together with issued and undrawn Letters of Credit) are
set forth on Schedule 1.1 attached hereto.   Additionally, so long as Borrower
remains in compliance with the aggregate permitted sublimit on Bid Rate Loans
set forth in Section 2.4(a), each Bid Rate Loan outstanding under the Prior
Credit Agreement as of the Effective Date shall remain outstanding hereunder,
provided that  the Lender with respect to such Bid Rate Loan (A) will remain a
lender under this Agreement and (B) consents in writing to allowing such Bid
Rate Loan to remain outstanding.


(b)            Requesting Revolving Loans.  The Borrower shall give the
Administrative Agent notice pursuant to a Notice of Borrowing of each borrowing
of Revolving Loans.  Each Notice of Borrowing shall be delivered to the
Administrative Agent before 9:00 a.m. (i) in the case of LIBOR Loans, on the
date three (3) Business Days prior to the proposed date of such borrowing and
(ii) in the case of Daily Rate Loans, on the date one (1) Business Day prior to
the proposed date of such borrowing. The Administrative Agent shall transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Lender promptly upon receipt by the Administrative
Agent.  Each Notice of Borrowing shall be irrevocable once received by
Administrative Agent and binding on the Borrower.

 
Page 30

--------------------------------------------------------------------------------

 

(c)            Disbursements of Revolving Loan Proceeds.  No later than 9:00
a.m. on the date specified in the Notice of Borrowing, each Lender shall make
available for the account of its applicable Lending Office to the Administrative
Agent, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender.  With respect to Revolving Loans to be made after the
Effective Date, unless the Administrative Agent shall have been notified by any
Lender prior to the specified date of borrowing that such Lender does not intend
to make available to the Administrative Agent the Revolving Loan to be made by
such Lender on such date, the Administrative Agent may assume that such Lender
will make the proceeds of such Revolving Loan available to the Administrative
Agent on the date of the requested borrowing as set forth in the Notice of
Borrowing and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender.  Subject to satisfaction of the
applicable conditions set forth in Article VI for such borrowing, the
Administrative Agent shall make the proceeds of such borrowing available to the
Borrower no later than 11:00 a.m. on the date and at the account specified by
the Borrower in such Notice of Borrowing; provided, however, that any direct
disbursements from the Loan which are made by means of wire transfer, shall be
subject to the provisions of subsection (d) below.


(d)            Funds Transfer Disbursements.


(i)             Borrower hereby authorizes Administrative Agent to disburse the
proceeds of the Loan pursuant to the Loan Documents as requested by an
authorized signatory pursuant to a completed Transfer Authorizer Designation in
the form of Exhibit M attached hereto to the account designated
thereon.  Borrower agrees to be bound by any transfer request: (A) authorized or
transmitted by Borrower or, (B) made in Borrower’s name and accepted by
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower.  Borrower further
agrees and acknowledges that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire or funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by
Borrower.  Administrative Agent is not obligated or required in any way to take
any actions to detect errors in information provided by Borrower.


(ii)            If Administrative Agent takes any actions in an attempt to
detect errors in the transmission or content of transfer requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, Borrower
agrees that no matter how many times Administrative Agent takes these actions
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between Administrative Agent,
Lenders and Borrower.   Borrower agrees to notify Administrative Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after Administrative
Agent’s confirmation to Borrower of such transfer.  Administrative Agent will,
in its sole discretion, determine the funds transfer system and the means by
which each transfer will be made.

 
Page 31

--------------------------------------------------------------------------------

 

(iii)           Administrative Agent may delay or refuse to accept a funds
transfer request if the transfer would: (A) violate the terms of this
authorization; (B) require use of a bank unacceptable to Administrative Agent or
prohibited by any Governmental Authority; (C) cause Administrative Agent to
violate any Federal Reserve or other regulatory risk control program or
guideline, or (D) otherwise cause Administrative Agent to violate any applicable
law or regulation.


(iv)           Administrative Agent shall not be liable to Borrower or any other
parties for (A) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of Administrative Agent, (B) any loss,
liability or delay caused by fires, earthquakes, wars, civil disturbances, power
surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Administrative
Agent’s control, or (C) any special, consequential, indirect or punitive
damages, whether or not (1) any claim for these damages is based on tort or
contract or (2) Administrative Agent or Borrower knew or should have known the
likelihood of these damages in any situation.  Administrative Agent makes no
representations or warranties other than those expressly made in this Agreement.


Section 2.2             Letters of Credit.


(a)            Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Administrative Agent, on behalf of the Lenders, agrees to issue
for the account of the Borrower during the period from and including the
Effective Date to, but excluding, the L/C Termination Date one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed the L/C Commitment Amount.


(b)            Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit shall be subject to approval
by the Administrative Agent and the Borrower.  Notwithstanding the foregoing, in
no event may (i) the expiration date of any Letter of Credit extend beyond the
L/C Termination Date, (ii) any Letter of Credit have initial duration in excess
of one year, or (iii) any Letter of Credit contain an automatic renewal
provision which (x) would allow such Letter of Credit to be renewed more often
than annually or (y) would allow, after giving effect to all renewal periods,
the expiration date of such Letter of Credit to extend beyond the L/C
Termination Date.

 
Page 32

--------------------------------------------------------------------------------

 

(c)            Requests for Issuance of Letters of Credit.  The Borrower shall
give the Administrative Agent written notice at least five (5) Business Days
prior to the requested date of issuance of a Letter of Credit, such notice to
describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit (i) the proposed initial Stated Amount, (ii) the beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Administrative Agent.  Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such application and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article VI, the Administrative Agent shall issue the requested Letter of Credit
on the requested date of issuance for the benefit of the stipulated beneficiary
but in no event prior to the date five (5) Business Days following the date
after which the Administrative Agent has received all of the items required to
be delivered to it under this subsection.  Upon the written request of the
Borrower, the Administrative Agent shall deliver to the Borrower a copy of (i)
any Letter of Credit proposed to be issued hereunder prior to the issuance
thereof and (ii) each issued Letter of Credit within a reasonable time after the
date of issuance thereof.  To the extent any term of a Letter of Credit Document
is inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.


(d)            Reimbursement Obligations.  Upon receipt by the Administrative
Agent from the beneficiary of a Letter of Credit of any demand for payment under
such Letter of Credit, the Administrative Agent shall promptly notify the
Borrower of the amount to be paid by the Administrative Agent as a result of
such demand and the date on which payment is to be made by the Administrative
Agent to such beneficiary in respect of such demand.  The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse the
Administrative Agent for the amount of each demand for payment under such Letter
of Credit at or prior to the date on which payment is to be made by the
Administrative Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind.  Upon receipt by the Administrative
Agent of any payment in respect of any Reimbursement Obligation, the
Administrative Agent shall promptly pay to each Lender that has acquired a
participation therein under the second sentence of Section 2.2(i) such Lender’s
Pro Rata Share of such payment.


(e)            Manner of Reimbursement.  Upon its receipt of a notice referred
to in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Administrative Agent for the amount of
the related demand for payment and, if it does, the Borrower shall submit a
timely Notice of Borrowing as provided in Section 2.1(b).  If the Borrower fails
to so advise the Administrative Agent, or if the Borrower fails to reimburse the
Administrative Agent for a demand for payment under a Letter of Credit by the
date of such payment, then (i) if the applicable conditions contained in Article
VI would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Daily Rate Loans)
in an amount equal to the unpaid Reimbursement Obligation and the Administrative
Agent shall give each Lender prompt notice of the amount of the Revolving Loan
to be made available to the Administrative Agent not later than 11:00 a.m. and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.

 
Page 33

--------------------------------------------------------------------------------

 

(f)             Effect of Letters of Credit on Commitments.  Upon the issuance
by the Administrative Agent of any Letter of Credit and until such Letter of
Credit shall have expired or been terminated, the Commitment of each Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the product of (i) such Lender’s Pro Rata Share and (ii) the sum of (A)
the Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.


(g)            Administrative Agent’s Duties Regarding Letters of Credit;
Unconditional Nature of Reimbursement Obligation.  In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such documents, the Administrative
Agent shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.  The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, neither the Administrative Agent nor any of the Lenders shall
be responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit; (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telex, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the
Administrative Agent’s rights or powers hereunder.  Any action taken or omitted
to be taken by the Administrative Agent under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create against the Administrative Agent any liability to
the Borrower or any Lender.  In this connection, the obligation of the Borrower
to reimburse the Administrative Agent for any drawing made under any Letter of
Credit shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement or any other applicable
Letter of Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Administrative Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Administrative Agent under the Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of the Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of the Borrower’s
Reimbursement Obligations.

 
Page 34

--------------------------------------------------------------------------------

 

(h)            Amendments, Etc.  The issuance by the Administrative Agent of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Administrative Agent), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Requisite Lenders shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of Section
3.6(e).


(i)             Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Administrative Agent of any Letter of Credit each Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Administrative Agent, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability of the Administrative Agent with respect to such Letter
of Credit and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Administrative Agent to pay and discharge when
due, such Lender’s Pro Rata Share of the Administrative Agent’s liability under
such Letter of Credit.  In addition, upon the making of each payment by a Lender
to the Administrative Agent in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Administrative Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Administrative Agent by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Pro Rata Share in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Administrative Agent pursuant to the last sentence of Section
3.6(e)).


(j)             Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent on demand in immediately available funds in
Dollars the amount of such Lender’s Pro Rata Share of each drawing paid by the
Administrative Agent under each Letter of Credit to the extent such amount is
not reimbursed by the Borrower pursuant to Section 2.2(d).  Each such Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in Section
11.1(e) or Section 11.1(f) or (iv) the termination of the Commitments.  Each
such payment to the Administrative Agent shall be made without any offset,
abatement, withholding or deduction whatsoever.

 
Page 35

--------------------------------------------------------------------------------

 

(k)            Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Administrative Agent shall deliver to each Lender and
the Borrower a notice describing the aggregate amount of all Letters of Credit
outstanding at such time.  Upon the request of any Lender from time to time, the
Administrative Agent shall deliver any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.  Other than
as set forth in this subsection, the Administrative Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder.  The failure of the Administrative Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under Section 2.2(j).


Section 2.3            Swingline Loans.


(a)            Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.14, the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Termination Date, in an aggregate principal amount
at any one time outstanding up to, but not exceeding, $35,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof.  If
at any time the aggregate principal amount of the Swingline Loans outstanding at
such time exceeds the Swingline Commitment in effect at such time, the Borrower
shall immediately pay the Administrative Agent for the account of the Swingline
Lender the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.


(b)            Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice either telephonically
or pursuant to a Notice of Swingline Borrowing, in the form of Exhibit D-2
attached hereto, delivered no later than 9:00 a.m. on the proposed date of such
borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing, and shall be followed
promptly by delivery from Borrower of a completed Notice of Swingline
Borrowing.  Not later than 11:00 a.m. on the date of the requested Swingline
Loan and subject to satisfaction of the applicable conditions set forth in
Article VI for such borrowing, the Swingline Lender shall make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.


(c)            Interest.  Swingline Loans shall bear interest at a per annum
rate equal to the Daily LIBOR Rate as in effect from time to time or at such
other rate or rates as the Borrower and the Swingline Lender may agree from time
to time in writing.  All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.5(b) with respect
to interest on Daily Rate Loans (except as the Swingline Lender and the Borrower
may otherwise agree in writing in connection with any particular Swingline
Loan).

 
Page 36

--------------------------------------------------------------------------------

 

(d)            Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 2:00 p.m. on the day prior to the date of such prepayment.  Voluntary
prepayments of any Swingline Loan shall not be subject to any penalty or premium
(with the exception of any breakage fee associated therewith).  The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.


(e)            Repayment and Participations of Swingline Loans.


(i)             The Borrower agrees to repay each Swingline Loan within three
(3) Business Days of demand therefor by the Swingline Lender and, in any event,
within seven (7) Business Days after the date such Swingline Loan was
made.  Notwithstanding the foregoing, the Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Swingline Loans on the Swingline Termination Date (or such earlier date as the
Swingline Lender and the Borrower may agree in writing).


(ii)            If (A), as of 10:00 a.m. on the sixth (6th) Business Day
following the funding of a particular Swingline Loan, Borrower has neither
repaid the Swingline Loan in full, notified the Swingline Lender in writing that
Borrower intends to repay such Swingline Loan in full on the next Business Day,
nor timely delivered a Notice of Borrowing requesting a proposed funding date no
later than the seventh (7th) Business Day after such Swingline funding date,
with respect to a Revolving Loan in a principal amount sufficient to repay such
Swingline Loan in full or (B), as of 11:00 a.m. on the seventh (7th) Business
Day following the funding of a particular Swingline Loan Borrower has not repaid
such Swingline Loan in full or the conditions precedent to any requested
Revolving Loan the proceeds of which were to have been used (in whole or in
part) to repay such Swingline Loan have not been satisfied, or (C) at any time
prior to the repayment of any Swingline Loan, an Event of Default shall exist or
the Loan shall be accelerated, then, in lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower, the Swingline Lender may, on
behalf of the Borrower (which hereby irrevocably directs the Swingline Lender to
act on its behalf), request a borrowing of Daily Rate Loans from the Lenders in
an amount equal to the principal balance of such Swingline Loan.


(iii)           The limitations contained in Section 3.5(a) shall not apply to
any borrowing of Daily Rate Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Daily Rate Loans not later than 11:00 a.m. at least one Business
Day prior to the proposed date of such borrowing.


(iv)           Each Lender will make available to the Administrative Agent at
the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Daily Rate Loan to be made by such
Lender.  The Administrative Agent shall pay the proceeds of such Daily Rate Loan
to the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan.

 
Page 37

--------------------------------------------------------------------------------

 

(v)            If the Lenders are prohibited from making Loans required to be
made under this subsection for any reason whatsoever, including without
limitation, the occurrence of any of the Defaults or Events of Default described
in Sections 11.1(e) or 11.1(f), each Lender shall purchase from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Pro Rata Share of such Swingline Loan, by directly
purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to the Administrative Agent for the account of the Swingline
Lender in Dollars and in immediately available funds.  A Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of
Default  (including without limitation, any of the Defaults or Events of Default
described in Sections 11.1(e) or 11.1(f), or the termination of any Lender’s
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender or the Borrower or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.  If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate.


(vi)           If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein).  Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due it hereunder, to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).


Section 2.4            Bid Rate Loans.


(a)            Bid Rate Loans.  In addition to borrowings of Revolving Loans but
subject to the limitations of Section 2.13, at any time during the period from
the Effective Date to but excluding the Termination Date, the Borrower may, as
set forth in this Section, request the Lenders to make offers to make Bid Rate
Loans to the Borrower in Dollars, in an aggregate principal amount at any one
time outstanding up to, but not exceeding, fifty percent (50%) of the then
Commitments under the Loan.  The Lenders may, but shall have no obligation to,
make such offers and the Borrower may, but shall have no obligation to, accept
any such offers in the manner set forth in this Section.

 
Page 38

--------------------------------------------------------------------------------

 

(b)            Requests for Bid Rate Loans.  When the Borrower in its discretion
wishes to request from the Lenders offers to make Bid Rate Loans, it shall give
the Administrative Agent notice (a “Bid Rate Quote Request”) so as to be
received no later than 9:00 a.m. on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date four (4) Business Days prior to the proposed date of borrowing,
in the case of a LIBOR Auction.  The Administrative Agent shall deliver to each
Lender a copy of each Bid Rate Quote Request promptly upon receipt thereof by
the Administrative Agent.  The Borrower may request offers to make Bid Rate
Loans for up to three (3) different Interest Periods in each Bid Rate Quote
Request (for which purpose Interest Periods in different lettered clauses of the
definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous); provided that the request for
each separate Interest Period shall be deemed to be separate borrowings (each a
“Bid Rate Borrowing”).  Each Bid Rate Quote Request shall be substantially in
the form of Exhibit K-1 and shall specify as to each Bid Rate Borrowing all of
the following:


(i)             the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;


(ii)            the aggregate amount of such Bid Rate Borrowing which shall be
in a minimum amount of $2,000,000 and integral multiples of $500,000 in excess
thereof which shall not cause any of the limits specified in Section 2.13 to be
violated;


(iii)           whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and


(iv)           the duration of the Interest Period applicable thereto, which
shall not extend beyond the Termination Date.


The Borrower shall not deliver more than one (1) Bid Rate Quote Request during
any three (3) Business Day period, or more than four (4) Bid Rate Quote Requests
during any calendar month.


(c)            Bid Rate Quotes.


(i)             Each Lender may submit to the Administrative Agent one or more
Bid Rate Quotes, each containing an offer to make a Bid Rate Loan in response to
any Bid Rate Quote Request; provided that, if the Borrower’s request under
Section 2.4(b) specified more than one Interest Period, such Lender may make a
single submission containing only one Bid Rate Quote for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Administrative Agent not
later than 7:30 a.m. (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, and in either case
the Administrative Agent shall disregard any Bid Rate Quote received after such
time; provided that the Lender then acting as the Administrative Agent may
submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than thirty (30) minutes prior to the latest
time by which the Lenders must submit applicable Bid Rate Quotes.  Subject to
Articles VI and XI, any Bid Rate Quote so made shall be irrevocable.  Such Bid
Rate Loans may be funded by a Lender’s Designated Lender (if any) as provided in
Section 13.6(d); provided, such Lender shall not be required to specify in its
Bid Rate Quote whether such Bid Rate Loan will be funded by such Designated
Lender.

 
Page 39

--------------------------------------------------------------------------------

 

(ii)            Each Bid Rate Quote made by a Lender shall be substantially in
the form of Exhibit K-2 and shall specify:


(A)           the proposed date of borrowing and the Interest Period therefor;


(B)            the principal amount of the Bid Rate Loan for which each such
offer is being made; provided that the aggregate principal amount of all Bid
Rate Loans for which a Lender submits Bid Rate Quotes (x) may be greater or less
than the Commitment of such Lender but (y) shall not exceed the principal amount
of the Bid Rate Borrowing for a particular Interest Period for which offers were
requested;


(C)            in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered
for each such Absolute Rate Loan (the “Absolute Rate”);


(D)           in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as a percentage (rounded upwards, if necessary, to the nearest
1/1,000th of 1%) to be added to (or subtracted from) the applicable LIBOR;


(E)            the identity of the quoting Lender; and


(F)            any Bid Rate Quote shall be in a minimum amount of $2,000,000 and
integral multiples of $500,000 in excess thereof.


No Bid Rate Quote shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable Bid
Rate Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.


(d)            Notification by Administrative Agent.  The Administrative Agent
shall, as promptly as practicable after the Bid Rate Quotes are submitted (but
in any event not later than 8:30 a.m. (x) on the proposed date of borrowing, in
the case of an Absolute Rate Margin and (y) on the date three Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction), notify
the Borrower of the terms (i) of any Bid Rate Quote submitted by a Lender that
is in accordance with Section 2.4(c) and (ii) of any Bid Rate Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Rate Quote submitted
by such Lender with respect to the same Bid Rate Quote Request.  Any such
subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote.  The Administrative Agent’s notice to the
Borrower shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Lender.

 
Page 40

--------------------------------------------------------------------------------

 

(e)            Acceptance by Borrower.


(i)             Not later than 9:30 a.m. (x) on the proposed date of borrowing,
in the case of an Absolute Rate Margin and (y) on the date three Business Days
prior to the proposed date of borrowing, in the case of LIBOR Auction, the
Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the offers so notified to it pursuant to Section 2.4(d) which
notice shall be in the form of Exhibit K-3.  In the case of acceptance, such
notice shall specify the aggregate principal amount of offers for each Interest
Period that are accepted.  The failure of the Borrower to give such notice by
such time shall constitute nonacceptance of the relevant Bid Rate Quote.  The
Borrower may accept any Bid Rate Quote in whole or in part; provided, that:


(A)           the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;


(B)           the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 2.4(b)(ii) but shall not cause the limits
specified in Section 2.13 to be violated;


(C)           acceptance of offers may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;


(D)           any acceptance in part by the Borrower shall be in a minimum
amount of $2,000,000 and integral multiples of $500,000 in excess thereof; and


(E)            the Borrower may not accept any offer that fails to comply with
Section 2.4(c) or otherwise fails to comply with the requirements of this
Agreement.


(ii)            If offers are made by two or more Lenders with the same Absolute
Rates or LIBOR Margins, as applicable, for a greater aggregate principal amount
than the amount in respect of which offers are accepted for the related Interest
Period, the principal amount of Bid Rate Loans in respect of which such offers
are accepted shall be allocated by the Administrative Agent among such Lenders
in proportion to the aggregate principal amount of such offers without regard to
the provisions of subsection (e)(i)(D) above.  Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.

 
Page 41

--------------------------------------------------------------------------------

 

(f)             Obligation to Make Bid Rate Loans.  The Administrative Agent
shall promptly (and in any event not later than (x) 10:00 a.m. on the proposed
date of borrowing of Absolute Rate Loans and (y) on the date three Business Days
prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Lender that submitted a Bid Rate Quote as to whose Bid Rate Quote has been
accepted and the amount and rate thereof.  A Lender who is notified that it has
been selected to make a Bid Rate Loan may designate its Designated Lender (if
any) to fund such Bid Rate Loan on its behalf, as described in Section
13.6(d).  Any Designated Lender which funds a Bid Rate Loan shall on and after
the time of such funding become the obligee under such Bid Rate Loan and be
entitled to receive payment thereof when due.  No Lender shall be relieved of
its obligation to fund a Bid Rate Loan, and no Designated Lender shall assume
such obligation, prior to the time the applicable Bid Rate Loan is funded.  Any
Lender whose offer to make any Bid Rate Loan has been accepted shall, not later
than 11:00 a.m. on the date specified for the making of such Loan, make the
amount of such Loan available to the Administrative Agent at its Principal
Office in immediately available funds, for the account of the Borrower.  The
Administrative Agent shall, subject to the terms and conditions of this
Agreement, make the amount so received available to the Borrower not later than
12:00 noon on such date by depositing the same, in immediately available funds,
in an account of the Borrower designated by the Borrower.


(g)            No Effect on Commitment.  Except for the purpose and to the
extent expressly stated in Section 2.14, the amount of any Bid Rate Loan made by
any Lender shall not constitute a utilization of such Lender’s Commitment.


Section 2.5            Rates and Payment of Interest on Loans.


(a)            Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:


(i)             during such periods as such Loan is a Base Rate Loan, at the
Base Rate (as in effect from time to time);


(ii)            during such periods as such Loan is a Daily Rate Loan, at the
Daily LIBOR Rate (as in effect from time to time);


(iii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans;


(iv)           during such periods as such Loan is a Swingline Loan, at the
Daily LIBOR Rate (as in effect from time to time) or such other rate as Borrower
and Swingline Lender may agree from time to time in writing for such Swingline
Loan; and


(v)            during such periods as such Loan is a Bid Rate Loan, (A) at the
Absolute Rate (as in effect from time to time), in the case of each such Bid
Rate Loan which is an Absolute Rate Loan, and (B) at LIBOR for such Bid Rate
Loan for the Interest Period therefor, plus the applicable LIBOR Margin, in the
case of each such Bid Rate Loan which is a LIBOR Margin Loan.

 
Page 42

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Administrative Agent for the account of each
Lender interest at the Post-Default Rate on the outstanding principal amount of
any Loan made by such Lender, on all Reimbursement Obligations and on any other
amount payable by the Borrower hereunder or under the Notes held by such Lender
to or for the account of such Lender (including without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).


(b)            Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.


Section 2.6             Number of Interest Periods.


There may be no more than eight (8) different Interest Periods outstanding at
the same time, whether in the context of a LIBOR Loan which is a Revolving Loan
or a LIBOR Loan which is a Bid Rate Loan.


Section 2.7             Repayment of Loans.


The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date and
the Bid Rate Loans on their respective applicable due dates.


Section 2.8             Prepayments.


(a)            Optional.  Subject to Sections 3.5 and 5.4, the Borrower may
prepay any Loan at any time without premium or penalty.  The Borrower shall give
the Administrative Agent at least three (3) Business Days prior written notice
of the prepayment of any LIBOR Loan and shall give written notice prior to or
together with payment of any Daily Rate Loan (or Base Rate Loan, if applicable),
but in any case, such notice for payment of any Daily Rate Loan or Base Rate
Loan shall be given by Noon Eastern Time, and Administrative Agent shall
promptly notify Lenders thereafter.


(b)            Mandatory.


(i)             Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the Total Commitment Amount, the Borrower
shall immediately upon demand pay to the Administrative Agent for the ratable
benefit of the Lenders, the amount of such excess.


(ii)            Pool Overadvance.  If at any time the aggregate principal amount
of all outstanding Loans, together with the aggregate amount of all Letter of
Credit Liabilities, exceeds the Maximum Availability, the Borrower shall within
five (5) days of the Borrower obtaining knowledge of the occurrence of any such
excess, deliver to the Administrative Agent for prompt distribution to each
Lender a written plan acceptable to all of the Lenders to eliminate such
excess.  If such excess is not eliminated within fifteen (15) days of the
Borrower obtaining knowledge of the occurrence thereof, then the entire
outstanding principal balance of all Loans, together with all accrued interest
thereon, and an amount equal to all Letter of Credit Liabilities for deposit
into the Letter of Credit Collateral Account, shall be immediately due and
payable in full.

 
Page 43

--------------------------------------------------------------------------------

 

(iii)           Bid Loan Overadvance.  If at any time the aggregate principal
amount of all outstanding Bid Rate Borrowings exceeds fifty percent (50%) of the
then Commitments under the Loan, the Borrower shall immediately upon demand pay
to the Administrative Agent for the account of the applicable Lenders, the
amount of such excess.


All payments under this subsection (b) shall be applied to pay all amounts of
excess principal outstanding on the applicable Loans and any applicable
Reimbursement Obligations in accordance with Section 3.2, and the remainder, if
any, shall be deposited into the Letter of Credit Collateral Account for
application to any Reimbursement Obligations as and when due.


Section 2.9            Continuation.


So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender by telex or telecopy, or other similar form of
transmission of the proposed Continuation.  If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Daily Rate Loan notwithstanding failure
of the Borrower to comply with Section 2.10.


Section 2.10          Conversion.


So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent, Convert all or a portion of a Loan of one Type into a Loan
of another Type.  Any Conversion of a LIBOR Loan into a Daily Rate Loan shall be
made on, and only on, the last day of an Interest Period for such LIBOR Loan
and, upon Conversion of a Daily Rate Loan into a LIBOR Loan, the Borrower shall
pay accrued interest to the date of Conversion on the principal amount so
Converted.  Each such Notice of Conversion shall be given not later than 9:00
a.m. on the Business Day prior to the date of any proposed Conversion into Daily
Rate Loans and on the third Business Day prior to the date of any proposed
Conversion into LIBOR Loans.  Promptly after receipt of a Notice of Conversion,
the Administrative Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission of the proposed Conversion.  Subject to the
restrictions specified above, each Notice of Conversion shall be by telephone
(confirmed immediately in writing) or telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted, (d)
the Type of Loan such Loan is to be Converted into and (e) if such Conversion is
into a LIBOR Loan, the requested duration of the Interest Period of such
Loan.  Each Notice of Conversion shall be irrevocable by and binding on the
Borrower once given.

 
Page 44

--------------------------------------------------------------------------------

 

Section 2.11          Notes.


The Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit G-1 (each a “Revolving Note”), payable to the order of such Lender in
a principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.  The Bid Rate Loans made by any Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Bid Rate
Note payable to the order of such Lender substantially in the form of Exhibit
G-3.  The Swingline Loans made by the Swingline Lender to the Borrower shall, in
addition to this Agreement, also be evidenced by a Swingline Note payable to the
order of the Swingline Lender substantially in the form of Exhibit G-2.


Section 2.12          Expiration or Termination Date of Letters of Credit Past
Termination Date.


If on the date the Commitments are terminated (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, pay to the
Administrative Agent an amount of money equal to the Stated Amount of such
Letter(s) of Credit for deposit into the Letter of Credit Collateral
Account.  If a drawing pursuant to any such Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower authorizes the
Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to make payment to the beneficiary with respect to such
drawing or the payee with respect to such presentment.  If no drawing occurs on
or prior to the expiration date of such Letter of Credit, the Administrative
Agent shall pay to the Borrower (or to whomever else may be legally entitled
thereto) the monies deposited in the Letter of Credit Collateral Account
(together with any accrued interest thereon) with respect to such outstanding
Letter of Credit on or before the date thirty (30) days after the expiration
date of such Letter of Credit.


Section 2.13          Amount Limitations.  


Notwithstanding any other term of this Agreement or any other Loan Document, (a)
no Lender shall be required to make any Loan, and the Administrative Agent shall
not be required to issue any Letter of Credit or make any Swingline Loan if,
immediately after the making of such Loan (including Swingline Loans) or
issuance of such Letter of Credit the aggregate principal amount of all
outstanding Loans (including Swingline Loans), together with the aggregate
amount of all Letter of Credit Liabilities, would exceed either (i) the Total
Commitment Amount or (ii) the Maximum Availability and (b) the aggregate
principal amount of all outstanding Bid Rate Loans shall not exceed fifty
percent (50%) of the then Commitments under the Loan.

 
Page 45

--------------------------------------------------------------------------------

 

Section 2.14          Optional Increase to the Commitment.  


(a)            Provided that no Event of Default or Default then exists,
Borrower may, in accordance with the provisions of this Section 2.14 and on no
more than three (3) occasions prior to October 17, 2010, request in writing that
the then Total Commitment Amount be increased up to $400,000,000, provided,
however, that no such request shall be for an increase amount less than
$25,000,000; provided, further, that Borrower may increase the Total Commitment
Amount by an amount no greater than $48,000,000 one (1) time within the
forty-five (45) day period immediately following the Effective Date, and, so
long as such increase occurs within such time period, the limitations set forth
in this sentence shall not apply to such increase (i.e., such increase shall not
be deemed one of Borrower’s three opportunities to increase the Total Commitment
Amount and may be for an amount less than $25,000,000), and, in connection with
such increase of the Total Commitment Amount, Borrower agrees to execute a
Revolving Note and a Bid Rate Note in favor of such New Lender (as defined
below).  Any request under this Section shall be submitted by Borrower to the
Lenders through Administrative Agent not less than thirty (30) days prior to the
proposed increase, specify the proposed effective date and amount of such
increase and be accompanied by (i) an Officer’s Certificate of Borrower stating
that no Event of Default or Default exists as of the date of the request or will
result from the requested increase, (ii) a written consent to the increase in
the amount of the Commitments executed by each Guarantor and (iii) the
satisfaction of all conditions precedent specified in Article VI.  Borrower may
also specify any fees offered to those Lenders which agree to an increase in the
amount of their respective Pro Rata Shares of the Total Commitment Amount (which
fees may be variable based upon the amount which any such Lender is willing to
assume as an increase to the amount of its Pro Rata Share of the increased
Commitments).  The consent of the Lenders, as such, shall not be required for an
increase in the amount of the Total Commitment Amount pursuant to this Section
2.14; provided that the increase of any specific Lender’s Commitment pursuant to
this Section 2.14 (or any other section hereof) shall be subject to such
Lender’s written consent.


(b)            Each Lender may approve or reject a request for an increase in
the amount of its Pro Rata Share of the Total Commitment Amount in its sole and
absolute discretion and, absent an affirmative written response within fifteen
(15) days after receipt of such request, shall be deemed to have rejected the
request.  The rejection of such a request by any number of Lenders shall not
affect Borrower’s right to increase the Total Commitment Amount pursuant to this
Section as a result of, and with respect to the Pro Rata Shares of, those
Lenders that approve such increase and such additional Lenders that join this
Agreement in accordance with subsection (e) of this Section
2.14.  Notwithstanding any other provision hereof, no Lender which rejects a
request for an increase in the Total Commitment Amount shall be (i) subject to
removal as a Lender, (ii) obligated to lend any amount greater than its original
Pro Rata Share of the original Total Commitment Amount, or (iii) deemed to be in
default in any respect hereunder.

 
Page 46

--------------------------------------------------------------------------------

 

(c)            In responding to a request under this Section, each Lender which
is willing to increase the amount of its Pro Rata Share of the increased Total
Commitment Amount shall specify the amount of the proposed increase which it is
willing to assume.  Each consenting Lender shall be entitled to participate
ratably (based on its Pro Rata Share of the Commitment before such increase) in
any resulting increase in the Commitment, subject to the right of Administrative
Agent to adjust allocations of the increased Commitment so as to result in the
amounts of the Pro Rata Shares of the Lenders being in integral multiples of
$1,000,000.


(d)            If the aggregate principal amount offered to be assumed by the
consenting Lenders is less than the amount requested, Borrower in its sole
discretion may (i) reject the proposed increase in its entirety, (ii) accept the
offered amounts or (iii) designate new lenders who qualify as Eligible Assignees
under Section 13.6 and which are reasonably acceptable to Administrative Agent
as additional Lenders hereunder in accordance with clause (e) of this Section
(each, a “New Lender”), which New Lenders may assume the amount of the increase
in the Commitment that has not been assumed by the consenting Lenders.


(e)            Each New Lender designated by Borrower and reasonably acceptable
to Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the Commitment
upon its execution of an instrument of joinder to this Agreement which is in
form and substance acceptable to Administrative Agent and which, in any event,
contains the representations, warranties, indemnities and other protections
afforded to Administrative Agent and the other Lenders which would be granted or
made by an eligible assignee under Section 13.6 by means of the execution of an
Assignment and Acceptance Agreement.


(f)             Subject to the foregoing, any increase to the Commitment
requested under this Section shall be effective as of the date proposed by
Borrower and shall be in the principal amount equal to (i) the amount which
consenting Lenders are willing to assume as increases to the amount of their
respective Pro Rata Shares plus (ii) the amount offered by any New
Lenders.  Upon the effectiveness of any such increase, Borrower shall execute
replacement Notes to each affected Lender and new Notes to each New Lender, and
the Pro Rata Share of each Lender will be adjusted, higher or lower as needed,
to give effect to the increase in the Commitment and set forth in a new Schedule
1.1(A) issued by Administrative Agent.  On or prior to such effective date and
as applicable, certain of the Lenders shall purchase, and certain of the Lenders
shall sell, to one another, the percentage interest in the Commitment as
necessary in order to reallocate the principal balance under the Notes among the
Lenders to correspond to the Pro Rata Shares of the Lenders set forth in the new
Schedule 1.1(A) referred to above, and Borrower shall be obligated to pay any
breakage costs associated therewith.


Section 2.15          Extension of the Termination Date.  


 The Borrower in its sole discretion may request that the Administrative Agent
and the Lenders extend the current Termination Date by one year from the Initial
Termination Date by executing and delivering to the Administrative Agent at
least ninety (90) days prior to the Initial Termination Date, a written request
for such extension.  The Administrative Agent shall forward to each Lender a
copy of any such request delivered to the Administrative Agent promptly upon
receipt thereof.  Subject to satisfaction of the following conditions, the
Termination Date shall be extended for one year from the Initial Termination
Date: (a) immediately prior to such extension and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (b) the Borrower shall have paid the Fees payable under Section
3.6(b) upon exercise of the extension option set forth in this Section 2.15, and
(c) all representations and warranties made or deemed made by any Loan Party in
any Loan Document to which any such Loan Party is a party are true and correct
on the effective date of such extension (except for representations or
warranties which expressly relate solely to an earlier date).

 
Page 47

--------------------------------------------------------------------------------

 

ARTICLE III           PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1            Payments.


Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Administrative Agent,
not later than 11:00 a.m. on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the
Administrative Agent the amounts payable by the Borrower hereunder to which such
payment is to be applied.  Each payment received by the Administrative Agent for
the account of a Lender under this Agreement or any Note of such Lender shall be
paid to such Lender, by wire transfer of immediately available funds in
accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender.  If the Administrative Agent fails to
pay such amount to a Lender within one Business Day of receipt thereof by the
Administrative Agent, the Administrative Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.


Section 3.2             Pro Rata Treatment.


Except to the extent otherwise provided herein:  (a) each borrowing from Lenders
under Section 2.1 shall be made from the Lenders, each payment of the fees under
Sections 3.6(b), 3.6(d) and the first sentence of 3.6(e) shall be made for the
ratable benefit of the Lenders, and each termination or reduction of the amount
of the Commitments pursuant to this Agreement shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of Revolving
Loans by the Borrower shall be made for the account of each Lender pro rata in
accordance with the respective unpaid principal amounts of the Revolving Loans
held by them, provided that if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Lenders pro rata in accordance with
their respective Commitments in effect at the time such Loans were made, then
such payment shall be applied to the Revolving Loans in such manner as shall
result, as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account  of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the Conversion and Continuation of Revolving Loans of a
particular Type (other than Conversions provided for by Section 5.5) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions or Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Revolving Loan of such Type shall be
coterminous; (e) each payment or prepayment of principal and/or interest of Bid
Rate Loans by the Borrower pursuant to Section 2.8(b) shall be made for account
of each Lender then owed Bid Rate Loans pro rata in accordance with the
respective unpaid principal amounts of the Bid Rate Loans then owing to each
such Lender; (f) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3, shall be in accordance with their
respective Pro Rata Shares; and (g) the Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.2 and with respect
to the funds held in the Letter of Credit Collateral Account, shall be pro rata
in accordance with their respective Commitments. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.3).

 
Page 48

--------------------------------------------------------------------------------

 

Section 3.3             Sharing of Payments, Setoff, Etc.


The Borrower agrees that, in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to time so long as but only so long as an
Event of Default exists to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender or any affiliate of the Administrative Agent or such Lender, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2, and although such obligations shall be
contingent or unmatured.  The foregoing rights may be exercised without prior
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived (provided that Administrative Agent shall give after-the-fact
notice to Borrower), but in the case of a Lender or a Participant shall be
subject to receipt of the prior written consent of the Administrative Agent
exercised in its sole discretion.  If a Lender shall obtain payment of any
principal of, or interest on, any Loan made by it to Borrower under this
Agreement or shall obtain payment on any other Obligation owing by the Borrower
or any other Loan Party through the exercise of any right of set-off, banker’s
lien or counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender  or other payments made by the Borrower or any
other Loan Party to a Lender not in accordance with the terms of  this Agreement
and such payment should be distributed to the Lenders pro rata in accordance
with Section 3.2 or Section 11.4, as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, pay
such amounts to the other Lenders and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with the requirements of Section 3.2 or Section 11.4, as
applicable.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with the respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation.  Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 
Page 49

--------------------------------------------------------------------------------

 

Section 3.4             Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5             Minimum Amounts.


(a)            Borrowings.  Each borrowing of Daily Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing of and Continuation of, and each Conversion of
Daily Rate Loans into, LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount.


(b)            Prepayments.  Each voluntary prepayment of Revolving Loans shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof.


Section 3.6             Fees.


(a)            Loan Fee. The Borrower agrees to pay to the Administrative Agent
on or prior to the Effective Date a loan fee as set forth in the Fee Letter,
which loan fee Administrative Agent shall share with the other Lenders in
accordance with Administrative Agent’s separate agreements with such Lenders.


(b)            Extension Fee.  If, pursuant to Section 2.15, the Borrower
exercises its right to extend the Termination Date, the Borrower agrees to pay
to the Administrative Agent for the account of each Lender an extension fee
equal to two tenths of one percent (0.20%) of the amount of each Lender’s
Commitment.  Such fees shall be paid to the Administrative Agent upon, and as a
condition to, Borrower’s exercise of such extension.


(c)            Bid Rate Loan Fees.  The Borrower agrees to pay to the
Administrative Agent such fees for services rendered by the Administrative Agent
in connection with the Bid Rate Loans as are set forth in the Fee Letter or as
shall be separately agreed upon between the Borrower and the Administrative
Agent.

 
Page 50

--------------------------------------------------------------------------------

 

(d)            Facility Fees.  During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the ratable benefit of the Lenders a facility fee per annum equal to
the percentage of the Total Commitment Amount set forth in the table below
corresponding to the applicable Level at which the “Applicable Margin” is
determined in accordance with the definition thereof, as of the applicable date
of determination:


 
Level
Facility Fee
1
0.25%
2
0.25%
3
0.275%
4
0.30%
5
0.30%



Such fees shall be computed and payable quarterly in arrears on the first day of
each January, April, July and October during the term of this Agreement and on
the Termination Date.


(e)            Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of the Lenders a letter of credit
fee in respect of each outstanding Letter of Credit at a rate per annum equal to
the greater of (i) the Applicable Margin for LIBOR Loans from time to time in
effect multiplied by the Stated Amount of such Letter of Credit or (ii)
$1,000.  Such letter of credit fee shall be payable quarterly in advance on the
first day of each January, April, July and October during the term of such
Letter of Credit, provided that the full amount of such fee shall be immediately
due and payable upon any early termination of a Letter of Credit.  The Borrower
shall pay directly to the Administrative Agent a fronting fee for its account
with respect to each Letter of Credit issued, together with from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged by the Administrative Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.


(f)             Administrative and Other Fees.  The Borrower agrees to pay the
administrative, arrangement and other fees of the Administrative Agent as set
forth in the Fee Letter or as may otherwise be agreed to in writing between the
Borrower and the Administrative Agent from time to time.


Section 3.7             Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 
Page 51

--------------------------------------------------------------------------------

 

Section 3.8             Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith.  It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.


Section 3.9             Agreement Regarding Interest and Charges.


The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5(a)(i) through
(v).  Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, letter of
credit fees, default charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.


Section 3.10          Statements of Account.


The Administrative Agent shall, within fifteen (15) days after the end of each
calendar month, account to the Borrower monthly with a written statement of
Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon Borrower absent manifest
error.  The Administrative Agent will account to the Borrower on changes in
Letters of Credit in accordance with Section 2.2(k).  The failure of the
Administrative Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.


Section 3.11          Defaulting Lenders.


If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of two Business Days after notice from the Administrative
Agent, then, in addition to the rights and remedies that may be available to the
Administrative Agent or the Borrower under this Agreement or Applicable Law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Administrative Agent or to be taken into account in
the calculation of the Requisite Lenders, shall be suspended during the pendency
of such failure or refusal.  If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Administrative Agent of any amount required
to be paid to the Administrative Agent hereunder (without giving effect to any
notice or cure periods), in addition to other rights and remedies which the
Administrative Agent or the Borrower may have under the immediately preceding
provisions or otherwise, the Administrative Agent shall be entitled (i) to
collect interest from such Defaulting Lender on such delinquent payment for the
period from the date on which the payment was due until the date on which the
payment is made at the Federal Funds Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by the Administrative Agent in
respect of a Defaulting Lender’s Loans shall not be paid to such Defaulting
Lender and shall be held uninvested by the Administrative Agent and paid to such
Defaulting Lender upon the Defaulting Lender’s curing of its default.

 
Page 52

--------------------------------------------------------------------------------

 

Section 3.12          Taxes.


(a)            Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
(which for purposes of the exclusions in clauses (i)-(iv) of this Section
3.12(a), includes any Participant) and the jurisdiction imposing such taxes
(other than a connection arising solely by virtue of the activities of the
Administrative Agent or such Lender pursuant to or in respect of this Agreement
or any other Loan Document), (iii) any taxes imposed on or measured by any
Lender’s assets, net income, receipts or branch profits and (iv) any taxes
arising after the Agreement Date solely as a result of or attributable to a
Lender changing its designated Lending Office after the date such Lender becomes
a party hereto or transferring any interest in any Loan to the extent such
Lender would not have been liable for such taxes (such non-excluded items being
collectively called “Taxes”).  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)             pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;


(ii)            promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and


(iii)           pay to the Administrative Agent for its account or the account
of the applicable Lender, as the case may be, such additional amount or amounts
as is necessary to ensure that the net amount actually received by the
Administrative Agent or such Lender will equal the full amount that the
Administrative Agent or such Lender would have received had no such withholding
or deduction been required.

 
Page 53

--------------------------------------------------------------------------------

 

(b)            Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  For
purposes of this Section, a distribution hereunder by the Administrative Agent
or any Lender to or for the account of any Lender shall be deemed a payment by
the Borrower.


(c)            Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Internal Revenue Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Lender or Participant establishing that payments to it
hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax under the Code.  Each such Lender or Participant shall (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete or after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof as may be reasonably requested by the Borrower or the
Administrative Agent.  The Borrower shall not be required to pay any amount
pursuant to last sentence of subsection (a) above to any Lender or Participant
that is organized under the laws of a jurisdiction outside of the United States
of America or the Administrative Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including all fees and disbursements of any law firm or other external counsel
and the allocated cost of internal legal services and all disbursements of
internal counsel) of the Administrative Agent.  The obligation of the Lenders
and Participants under this Section shall survive the termination of the
Commitments, repayment of all Obligations and the resignation or replacement of
the Administrative Agent.

 
Page 54

--------------------------------------------------------------------------------

 

ARTICLE IV           POOL ASSETS


Section 4.1             Inclusion of Pool Assets.


(a)            Existing Pool Assets.  Subject to compliance with the terms and
conditions of Section 6.1(a), as of the Effective Date, the parties hereto
acknowledge and agree that the Properties listed on Schedule 4.1 are the Pool
Assets.


(b)            Additional Pool Assets.  After the Effective Date, if Borrower
intends to designate an Eligible Pool Asset to be included as a Pool Asset from
time to time, it will notify the Administrative Agent of such intention, which
notice will include, with respect to such Eligible Pool Asset, (i) a Pool
Certificate setting forth the information required to be contained therein and
which includes such new Eligible Pool Asset as a Pool Asset, (ii) such other
information as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request in connection with the evaluation
of such Eligible Pool Asset.  Subject to the terms and conditions of this
Agreement, upon the Administrative Agent’s receipt of such certificate and such
other information, such Eligible Pool Asset shall be included as a Pool
Asset.  Any Property or other asset that does not satisfy the requirements of an
Eligible Pool Asset shall be included as a Pool Asset only upon the written
approval of the Requisite Lenders.  If a Property that is to become a Pool Asset
is owned (or is being acquired) by a Subsidiary of the Borrower that is not yet
a party to the Guaranty then, to the extent required pursuant to Section 8.14,
such Property shall not become a Pool Asset unless and until an Accession
Agreement executed by such Subsidiary and all other items required to be
delivered under Section 8.14, have all been delivered to the Administrative
Agent.


Section 4.2             Termination of Designation as Pool Asset.


If Borrower at any time intends to withdraw or otherwise affirmatively causes to
be ineligible any Eligible Pool Asset from inclusion as a Pool Asset, it shall
(a) notify the Administrative Agent of its intention, and (b) deliver to the
Administrative Agent a Pool Certificate setting forth the calculations
establishing that Borrower will be in compliance with Section 2.13 with giving
effect to such withdrawal (and any concurrent addition of Eligible Pool Assets
as Pool Assets), which calculations shall be in such detail, and otherwise in
such form and substance, as Administrative Agent reasonably requires.  Effective
automatically upon receipt of such notice and certificate by Administrative
Agent (or upon any later date stated in such notice), such Eligible Pool Asset
shall no longer constitute a Pool Asset.  Additionally, any Property or other
asset previously included as a Pool Asset but which is not included in a Pool
Certificate subsequently submitted pursuant to this Agreement shall no longer be
included as a Pool Asset (effective as of the date of receipt by the
Administrative Agent of such Pool Certificate and until such time, if ever, as
Borrower re-designates such Property or asset as a Pool Asset in accordance with
Section 4.1(b)) so long as no Default or Event of Default exists or would exist
immediately after such Property or asset is no longer included as a Pool Asset.


Section 4.3             Ineligibility of a Property as Pool Asset.


If a Property or other asset at any time ceases to be an Eligible Pool Asset,
such Property or asset shall automatically no longer constitute a Pool Asset,
and Borrower shall immediately (a) notify the Administrative Agent, and (b)
deliver to the Administrative Agent a Pool Certificate setting forth the
calculations establishing that Borrower will be in compliance with Section 2.13
with giving effect to the termination of such Property or other asset as a Pool
Asset, which calculations shall be in such detail, and otherwise in such form
and substance, as Administrative Agent reasonably requires.

 
Page 55

--------------------------------------------------------------------------------

 

ARTICLE V           YIELD PROTECTION, ETC.


Section 5.1             Additional Costs; Capital Adequacy.


(a)            Additional Costs.  After written demand therefor, which demand
shall include a reasonable description of the calculation and basis of such
Additional Costs (as hereinafter defined), the Borrower shall, within thirty
(30) calendar days, pay to the Administrative Agent for the account of a Lender
(or a Participant) from time to time such amounts as such Lender (or such
Participant) may reasonably determine to be necessary to compensate such Lender
(or such Participant) for any costs incurred by such Lender (or such
Participant) that it reasonably determines are attributable to (x) its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, or (y) any reduction in any amount receivable by such Lender (or such
Participant) under this Agreement or any of the other Loan Documents in respect
of any of such Loans or such obligation (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender (or such Participant) under this Agreement or any of the
other Loan Documents in respect of any of such Loans or its Commitment (other
than taxes imposed on or measured by the overall net income of such Lender (or
such Participant) or of its Lending Office for any of such Loans by the
jurisdiction in which such Lender (or such Participant) has its principal office
or such Lending Office); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (including without limitation, Regulation D of
the Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined) relating to any extensions of credit or other assets
of, or any deposits with or other liabilities of, or other credit extended by,
or any other acquisition of funds by such Lender (or its parent corporation) (or
such Participant), or any commitment of such Lender (including, without
limitation, the Commitment of such Lender hereunder).  Each Lender and each
Participant shall endeavor to give the Borrower prompt notice of any event
giving rise to such Additional Costs; provided, however, the timing of such
notice shall not limit or condition any Lender’s or Participant’s rights under
this Section 5.1.  Further, each Lender and Participant shall use reasonable
efforts (which reasonableness shall be determined by Administrative Agent) to
avoid or mitigate the amount of any Additional Costs to be indemnified by
Borrower.


(b)            Capital Adequacy.  If any Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30)
calendar days after written demand by such Lender or such Participant, which
demand shall include a reasonable description of the calculation and basis of
such increase in capital, pay to such Lender or such Participant additional
amounts sufficient to compensate such Lender or such Participant or such
corporation controlling such Lender or such Participant to the extent that such
Lender or such Participant determines such increase in capital is allocable to
such Lender’s or such Participant’s obligations hereunder.

 
Page 56

--------------------------------------------------------------------------------

 

(c)            Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert any
other Type of Loans into, LIBOR Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5 shall apply).


(d)            Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Administrative Agent
of issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Administrative Agent or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the
Administrative Agent or such Lender, the Borrower shall pay immediately to the
Administrative Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Administrative Agent or a
Lender, such additional amounts as shall be sufficient to compensate the
Administrative Agent or such Lender for such increased costs or reductions in
amount.


(e)            Notification and Determination of Additional Costs.  Each of the
Administrative Agent and each Lender, as the case may be, shall promptly notify
the Borrower of any event occurring after the Agreement Date entitling the
Administrative Agent or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, the
failure of the Administrative Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder. The Administrative
Agent or such Lender agrees to furnish to the Borrower (and in the case of a
Lender to the Administrative Agent, as well) a certificate setting forth the
basis and amount of each request by the Administrative Agent or such Lender for
compensation under this Section.  Determinations by the Administrative Agent or
any Lender of the effect of any Regulatory Change shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.

 
Page 57

--------------------------------------------------------------------------------

 

Section 5.2             Suspension of LIBOR Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)            the Administrative Agent reasonably determines (which
determination shall be conclusive, absent manifest error) that quotations of
interest rates for the relevant deposits referred to in the definition of LIBOR
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided herein
or is otherwise unable to determine LIBOR, or


(b)            the Administrative Agent reasonably determines (which
determination shall be conclusive, absent manifest error) that the relevant
rates of interest referred to in the definition of LIBOR upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not likely to adequately cover the cost to any Lender of making
or maintaining LIBOR Loans for such Interest Period; or


(c)            any Lender that has outstanding a Bid Rate Quote with respect to
a LIBOR Margin Loan reasonably determines (which determination shall be
conclusive, absent manifest error) that LIBOR will not adequately and fairly
reflect the cost to such Lender of making or maintaining such LIBOR Margin Loan,


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either repay such Loan or Convert such Loan into a Daily Rate Loan (provided,
however, if the Daily LIBOR Rate is prohibited or unavailable to Administrative
Agent in Administrative Agent’s good faith determination, such Loan shall
Convert to a Base Rate Loan) and (ii) in the case of clause (c) above, no Lender
that has outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall
be under any obligation to make such Loan.


Section 5.3             Illegality.


Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Administrative Agent) and such Lender’s obligation to make or
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5 shall be applicable).


Section 5.4             Compensation.


The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:

 
Page 58

--------------------------------------------------------------------------------

 

(a)            any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan or Bid Rate Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or


(b)            any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such
Lender on the date for such borrowing, or to Convert a Daily Rate Loan into a
LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation; (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties.  Upon
Borrower’s request (made through the Administrative Agent), any Lender seeking
compensation under this Section shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.


Section 5.5             Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Daily Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), 5.2 or 5.3, then such Lender’s LIBOR Loans shall be
automatically Converted into Daily Rate Loans (or Base Rate Loans if the Daily
LIBOR Rate is unavailable pursuant to Section 5.2) on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c) or 5.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Administrative Agent) and, unless and
until such Lender gives notice as provided below that the circumstances
specified in Section 5.1, 5.2 or 5.3 that gave rise to such Conversion no longer
exist:


(a)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Daily Rate
Loans (or Base Rate Loans, if applicable); and

 
Page 59

--------------------------------------------------------------------------------

 

(b)            all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Daily Rate Loans (or
Base Rate Loans, if applicable), and all Daily Rate Loans of such Lender that
would otherwise be Converted into LIBOR Loans shall remain as Daily Rate Loans
(or become Base Rate Loans, if applicable).


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1 or 5.3 that gave rise to
the Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Daily Rate Loans (or Base Rate Loans, if applicable) shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.


Section 5.6             Change of Lending Office.


Each Lender agrees that it will use commercially reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.12, 5.1 or 5.3 to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.


Section 5.7             Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article V shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.


ARTICLE VI           CONDITIONS PRECEDENT


Section 6.1             Initial Conditions Precedent.


The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)            The Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:


(i)             counterparts of this Agreement executed by each of the parties
hereto;

 
Page 60

--------------------------------------------------------------------------------

 

(ii)            (A) Revolving Notes executed by Borrower, payable to each
Lender, (B) Bid Rate Notes executed by Borrower, each in the full amount of the
potential Bid Rate Borrowing and one payable to each Lender, and (C) a Swingline
Note executed by Borrower and payable to the Swingline Lender, each complying
with the terms of Section 2.11;


(iii)           the Guaranty executed by each of the Guarantors initially to be
a party thereto;


(iv)           an opinion of counsel to the Borrower and such other Loan Parties
as Administrative Agent shall request, addressed to the Administrative Agent and
the Lenders substantially in the form set forth in Exhibit H;


(v)            the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of (A) the Borrower, certified as
of a recent date by the Secretary of State of the State of organization of such
Person, and (B), each of the other Loan Parties, certified as of a recent date
(and with reference to documents filed and certified by the applicable state
Secretary of State) by the Secretary or Assistant Secretary (or other individual
performing similar functions) of such Person;


(vi)           a certificate of good standing (or certificate of similar
meaning) with respect to the Borrower and each of the other Loan Parties issued
as of a recent date by the Secretary of State of the state of formation of each
such Person and, within thirty (30) days following the Effective Date,
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Person owns a Pool Asset;


(vii)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower and
each of the other Loan Parties with respect to each of the officers of such
Person authorized to execute and deliver the Loan Documents to which such Person
is a party, and in the case of the Borrower, authorized to execute and deliver
on behalf of the Borrower Notices of Borrowing, Notices of Conversion, Notices
of Continuation and requests for Letters of Credit;


(viii)         copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of the Borrower of (x) the
by-laws of Borrower and (y) all corporate or other necessary action taken by
Borrower to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;


(ix)            a Pool Certificate calculated for the Borrower’s fiscal quarter
ending June 30, 2008;


(x)             a Compliance Certificate calculated for the Borrower’s fiscal
quarter ending June 30, 2008;

 
Page 61

--------------------------------------------------------------------------------

 

(xi)            evidence satisfactory to the Administrative Agent that the Fees
then due and payable under Section 3.6, together with all other fees, expenses
and reimbursement amounts due and payable to the Administrative Agent and any of
the Lenders, including without limitation, the fees and expenses of counsel to
the Administrative Agent, have been paid;


(xii)           a fully executed and satisfactory Solvency Certificate for each
Guarantor and provided by the Chief Financial Officer of Borrower in the form
attached as Exhibit L hereto;


(xiii)          a certificate from Borrower (A) certifying that all Persons
required by Section 8.14 to become Guarantors hereunder have executed a Guaranty
and become parties to the Indemnity and Contribution Agreement, and (B) listing
the Subsidiaries and Unconsolidated Affiliates which are not becoming Guarantors
hereunder by operation of the proviso in Section 8.14(a), which listing shall
include a certification to Administrative Agent and Lenders (along with a
statement as to the reasons why) that such Persons are not required to become a
Guarantors; and


(xiv)         such other documents and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request.


(b)           In the good faith judgment of the Administrative Agent:


(i)             There shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;


(ii)            No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and


(iii)           The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or will make
contemporaneously with the making of the first Loan or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party.

 
Page 62

--------------------------------------------------------------------------------

 

(c)            Borrowers shall have paid to Administrative Agent, for the
benefit of Lenders, all interest and other fees due under the Prior Credit
Agreement, prorated to the effective date of this Agreement and, subject to the
provisions of Section 2.1(a) with respect to the repayment of outstanding Bid
Rate Loans, any repayment of Loan principal required to remain in compliance
with the reduced Total Commitment Amount effectuated by the Agreement.


(d)            Lenders, as applicable, shall have completed whatever balancing
transfers amongst themselves as are necessary in order to result in each Lender
having the outstanding balances referenced on Schedule 1.1(A) attached hereto.


Section 6.2             Conditions Precedent to All Loans and Letters of Credit.


The obligations of (i) Lenders to make any Loans, and (ii) the Administrative
Agent to issue Letters of Credit or make any Swingline Loan, are each subject to
the further condition precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or date of issuance of such
Letter of Credit or would exist immediately after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Loan or date of issuance of such Letter of Credit with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, provided, however, that no Notice of Borrowing will
be required for any Loan proceeds attributable to the outstanding principal
balance under the Prior Credit Agreement as of the date hereof; all such
outstanding principal balance shall be deemed to be Loan proceeds disbursed
under this Agreement pursuant to the provisions contained herein.  Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time such
Loan is made or such Letter of Credit is issued that all conditions to the
making of such Loan or issuing of such Letter of Credit contained in this
Article VI have been satisfied.


Section 6.3             Conditions as Covenants.


If the Lenders permit the making of any Loans, or the Administrative Agent
issues a Letter of Credit, prior to the satisfaction of all conditions precedent
set forth in Sections 6.1 and 6.2, the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans or the issuance of such Letter of
Credit.  Unless set forth in writing to the contrary, the making of its initial
Loan by a Lender shall constitute a confirmation by such Lender to the
Administrative Agent and the other Lenders that insofar as such Lender is
concerned the Borrower has satisfied the conditions precedent for initial Loans
set forth in Sections 6.1 and 6.2.

 
Page 63

--------------------------------------------------------------------------------

 

ARTICLE VII           REPRESENTATIONS AND WARRANTIES


Section 7.1             Representations and Warranties.


In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Administrative Agent, to
issue Letters of Credit and make Swingline Loans, and, in the case of the
Lenders, to acquire participations in Letters of Credit and Swingline Loans, the
Borrower represents and warrants to the Administrative Agent and each Lender as
follows, provided, however, that with respect to Non-Credit Subsidiaries only,
the following representations and warranties are made only to the extent that a
failure of any such representation or warranty by such Non-Credit Subsidiaries
could reasonably be expected to have, in each instance or in the aggregate, a
Material Adverse Effect:


(a)            Organization; Power; Qualification.  Each of the Loan Parties is
a corporation, partnership or other legal entity, duly organized, validly
existing and in good standing under the jurisdiction of its incorporation or
organization, has the corporate or similar power and authority to own or lease
its respective properties and to carry on its respective business as now being
and hereafter proposed to be conducted and is duly qualified and is in good
standing as a foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.


(b)            Ownership Structure. Part I of Schedule 7.1(b) is, as of the
Effective Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Person, (ii) each Person holding any Equity Interest in such Person, (iii)
the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Person represented by such Equity Interests
(provided that non-material errors in such schedule shall not constitute a
Default hereunder so long as all parties which are required to become Guarantors
hereunder have in fact become Guarantors hereunder, notwithstanding such
errors).  Except as disclosed in such Schedule, as of the Effective Date (A)
either the Borrower or one of the other Loan Parties owns, free and clear of all
Liens (other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Subsidiary shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Subsidiary organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Subsidiary.  Part II of Schedule
7.1(b) correctly sets forth, as of the Effective Date, all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such
Unconsolidated Affiliates, the type of legal entity which each such
Unconsolidated Affiliate is, and all ownership interests in such Unconsolidated
Affiliates held directly or indirectly by the Borrower.

 
Page 64

--------------------------------------------------------------------------------

 

(c)            Authorization of Agreement, Notes, Loan Documents and
Borrowings.  Each Loan Party has the corporate or similar right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder (in the case of the Borrower) and to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby, as the case may be.  This Agreement, the Notes
and each of the other Loan Documents to which the Borrower or any other Loan
Party is a party have been duly executed and delivered by the duly authorized
officers of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, and other
laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
or therein may be limited by equitable principles generally.


(d)            Compliance of Agreement, Etc. with Laws.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any other Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Loan Party; (ii)
conflict with or result in a breach of the articles of incorporation or the
bylaws of the Borrower or the organizational documents of any other Loan Party,
or conflict with or result in a breach of any term or condition that would
constitute a default under any Material Contract; or (iii) result in or require
the creation or imposition of any Lien (other than a Permitted Lien) upon or
with respect to any Eligible Pool Asset now owned or hereafter acquired by the
Borrower or any other Loan Party other than in favor of the Administrative Agent
for the benefit of the Lenders.


(e)            Compliance with Law; Governmental Approvals.  The Borrower, each
other Loan Party and each other Subsidiary is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
non-compliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f)             List of Properties and Marketable Securities.  Schedule 7.1(f)
is, as of the Effective Date, a complete and correct listing of all Properties
and Marketable Securities of the Borrower, the other Loan Parties and the other
Subsidiaries, setting forth, (i) for each such Property, the current leasing
status of such Property and whether such Property is a Development Property or
Redevelopment Property and, if such Property is a Development Property or
Redevelopment Property, the status of completion of such Property, and (i) for
each such Marketable Security, as applicable, the investment type; the name of
applicable company/investment, the number and type of shares held, the exchange
on which it is traded, and the last quoted value.  Each of the Borrower and the
other Loan Parties and all other Subsidiaries has good, marketable and legal
title to, or a valid leasehold interest in, its respective Properties.

 
Page 65

--------------------------------------------------------------------------------

 

(g)            Existing Indebtedness.  Schedule 7.1(g) is, as of the Effective
Date, a complete and correct listing of all Indebtedness of each of the Loan
Parties and the other Subsidiaries which is secured by any Lien (other than
Permitted Liens), together with a description of all of the property subject to
such Lien, and all Guarantees of Indebtedness provided by each of the Loan
Parties and the other Subsidiaries.  As of the Agreement Date, each of the Loan
Parties has performed and is in compliance with all of the material terms of its
respective Indebtedness and all instruments and agreements relating thereto, and
no default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness.


(h)            Material Contracts; Eligible Ground Leases.  Schedule 7.1(h) is,
as of the Effective Date, a true, correct and complete listing of all Material
Contracts (other than those Material Contracts which are loan documents with
respect to Secured Indebtedness).  Each of the Borrower, the other Loan Parties
and the other Subsidiaries that are parties to any Material Contract has
performed and is in compliance with all of the terms of such Material Contract,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Material Contract.  As of the Agreement
Date, Borrower has provided Administrative Agent with true, correct and complete
copies of each Eligible Ground Lease.


(i)             Litigation.  Except as set forth on Schedule 7.1(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of the Borrower,
are there any actions, suits or proceedings threatened) against or in any other
way relating adversely to or affecting the Borrower, any other Loan Party, any
other Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect, and there are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Borrower or any
other Loan Party.


(j)             Taxes.  All material federal, state and other tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law, which, to the knowledge of Borrower, are to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon the Borrower, each other Loan Party and each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 8.6.  As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit.


(k)            Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal years ending December 31, 2007,
December 31, 2006 and December 31, 2005, as restated, as applicable, and the
related consolidated statements of operations, comprehensive income (only to the
extent regularly prepared by or on behalf of the Borrower), stockholders’ equity
and cash flow for the fiscal years ending on such dates, with the opinion
thereon of Ernst and Young LLP, and (ii) the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries for the fiscal quarter
ending June 30, 2008, and the related consolidated statements of operations,
comprehensive income (only to the extent regularly prepared by or on behalf of
the Borrower), stockholders’ equity and cash flow of the Borrower and its
consolidated Subsidiaries for the three fiscal quarter period ended on such
date.  Such balance sheets and statements (including in each case related
schedules and notes) present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments).  Neither the Borrower nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities for taxes,
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in said financial statements.

 
Page 66

--------------------------------------------------------------------------------

 

(l)             No Material Adverse Change; Solvency.  Except as set forth in
the financial statements referred to in subsection (k) above, since June 30,
2008, there has been no material adverse change in the consolidated financial
condition, results of operations, business or prospects of the Borrower and its
consolidated Subsidiaries taken as a whole.  Each of the Borrower and the other
Loan Parties is Solvent.


(m)           ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan.  No member of the ERISA Group has (i)
sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.


(n)            Absence of Defaults.  None of the Borrower, the other Loan
Parties or the other Subsidiaries has violated any material provision of its
articles of incorporation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
the Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, have a Material Adverse Effect.

 
Page 67

--------------------------------------------------------------------------------

 

(o)            Environmental Laws.  In the ordinary course of business and from
time to time each of the Loan Parties and the other Subsidiaries conducts
reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, its respective
Properties, in the course of which such Loan Party or such other Subsidiary
identifies and evaluates associated liabilities and costs (including, without
limitation, determining whether any capital or operating expenditures are
required for clean-up or closure of properties presently or previously owned,
determining whether any capital or operating expenditures are required to
achieve or maintain compliance in all material respects with Environmental Laws
or required as a condition of any Governmental Approval, any contract, or any
related constraints on operating activities, determining whether any costs or
liabilities exist in connection with off-site disposal of wastes or Hazardous
Materials, and determining whether any actual or potential liabilities to third
parties, including employees, and any related costs and expenses exist).  Each
of the Loan Parties and the other Subsidiaries is in compliance with all
applicable Environmental Laws and has obtained all Governmental Approvals which
are required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
foregoing the failure to obtain or to comply with could be reasonably expected
to have a Material Adverse Effect.  Except for any of the following matters that
could not be reasonably expected to have a Material Adverse Effect, no Loan
Party is aware of, nor has it received notice of, any past or present events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to any Loan Party or any other Subsidiary, may unreasonably
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Borrower’s knowledge after due inquiry, threatened, against any Loan Party
or any other Subsidiary relating in any way to Environmental Laws which, if
determined adversely to such Loan Party or such other Subsidiary, could be
reasonably expected to have a Material Adverse Effect.


(p)            Investment Company; Public Utility Holding Company.  No Loan
Party is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(q)            Margin Stock.  No Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.


(r)             Affiliate Transactions.  Except as permitted by Section 10.8,
none of the Borrower, any other Loan Party nor any other Subsidiary is a party
to or bound by any agreement or arrangement (whether oral or written) with any
Affiliate.


(s)            Intellectual Property.  Each of the Loan Parties owns or has the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of any other Person.  All such Intellectual Property is
fully protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filing or
issuances.  No material claim has been asserted by any Person with respect to
the use of any such Intellectual Property, or challenging or questioning the
validity or effectiveness of any such Intellectual Property.

 
Page 68

--------------------------------------------------------------------------------

 

(t)             Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged in the business of acquiring, renovating, developing
and managing income producing Properties (consisting primarily of Retail
Properties), together with related business activities and investments
incidental thereto.


(u)            Broker’s Fees.  No broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to any Loan Party or any other
Subsidiaries ancillary to the transactions contemplated hereby.


(v)            Accuracy and Completeness of Information.  All written
information, reports and other papers and data furnished to the Administrative
Agent or any Lender by, on behalf of, or at the direction of, the Borrower, any
other Loan Party or any other Subsidiary were, at the time of their respective
dates or certification, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved
(subject, as to interim statements, to changes resulting from normal year-end
audit adjustments and the exclusion of notes), the financial position of the
Persons involved as at the date thereof and the results of operations for such
periods.  No fact is known to the Borrower which has had, or may in the future
have (so far as the Borrower can reasonably foresee), a Material Adverse Effect
which has not been set forth in the financial statements referred to in Section
7.1(k) or in such information, reports or other papers or data or otherwise
disclosed in writing to the Administrative Agent and the Lenders prior to the
Effective Date.  The documents furnished or written statements made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution, or pursuant to, of this Agreement or any of the other
Loan Documents, taken as a whole, do not contain, as of the time of their
respective dates or certification, any untrue statement of a fact material to
the creditworthiness of the Borrower, any other Loan Party or any other
Subsidiary or omitted when furnished or made to state a material fact necessary
in order to make the statements contained therein not misleading.


(w)            Not Plan Assets; No Prohibited Transactions.  None of the assets
of any Loan Party or any other Subsidiary constitutes “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder, of any ERISA Plan.  The execution, delivery and
performance of the Loan Documents by the Loan Parties, and the borrowing, other
credit extensions and repayment of amounts thereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 
Page 69

--------------------------------------------------------------------------------

 

(x)             Pool Assets.  Each of the Pool Assets (i) qualifies as an
Eligible Pool Asset, (ii) is not subject to a Lien other than a Permitted Lien,
and (iii) other than as specifically noted on Schedule 7.1(x) attached hereto,
is owned by a Borrower or a Guarantor.


Section 7.2            Survival of Representations and Warranties, Etc.


All statements contained in any certificate required pursuant to this Agreement
or any other Loan Document and delivered by or on behalf of the Borrower to the
Administrative Agent or any Lender (including, but not limited to, any such
statement made in or in connection with any amendment thereto or any statement
contained in any such certificate or attached financial statement) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically permitted
hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.


ARTICLE VIII           AFFIRMATIVE COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants, provided, however, that with respect to Non-Credit
Subsidiaries only, the following covenants are made only to the extent that a
failure of any such covenant by such Non-Credit Subsidiaries could reasonably be
expected to have, in each instance or in the aggregate, a Material Adverse
Effect:


Section 8.1             Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


Section 8.2             Compliance with Applicable Law and Material Contracts.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.

 
Page 70

--------------------------------------------------------------------------------

 

Section 8.3             Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (a)
keep all of its material Properties in good working order and condition,
ordinary wear and tear excepted, and (b) from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements and additions to
such properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.


Section 8.4             Conduct of Business.


The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(t)
and not enter into any line of business not otherwise engaged in by such Person
as of the Agreement Date.


Section 8.5             Insurance.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
similar businesses or as may be required by Applicable Law.  Such insurance
shall, in any event, include replacement cost fire and extended coverage, public
liability, property damage, workers’ compensation and flood insurance (if
required under Applicable Law).  The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.


Section 8.6             Payment of Taxes and Claims.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of non-consensual Liens of less than $1,500,000 per Property or
$5,000,000 in the aggregate, or any other tax, assessment, charge, levy or claim
which is being contested in good faith by appropriate proceedings which operate
to suspend the collection thereof and for which adequate reserves have been
established on the books of such Person in accordance with GAAP.


Section 8.7             Books and Records; Inspections.


The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice.  The Borrower
shall be obligated to reimburse the Administrative Agent and the Lenders for
their costs and expenses incurred in connection with the exercise of their
rights under this Section only if such exercise occurs while a Default or Event
of Default exists.

 
Page 71

--------------------------------------------------------------------------------

 
 
Section 8.8             Use of Proceeds.


The Borrower shall use the proceeds of Loans for general corporate purposes of
the Borrower and its Subsidiaries, including, without limitation, (a) the
payment of dividends and fees and expenses in connection with the Loans, (b) the
payment of pre-development and development costs incurred in connection with
Properties owned by the Borrower or any Subsidiary; (c) to finance acquisitions
of Properties (through the purchase of assets or companies) not otherwise
restricted by this Agreement; and (d) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries.  The Borrower
shall only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans.  The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.


Section 8.9             Environmental Matters.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary and their respective Properties to, comply with all Environmental
Laws the failure with which to comply could reasonably be expected to have a
Material Adverse Effect.  If the Borrower, any other Loan Party or any other
Subsidiary shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person or with
respect to such Person’s Property, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against any
such Person or with respect to such Person’s Property alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of Hazardous Materials or (c) receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby, and such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Administrative Agent
with a copy of such notice within ten (10) days after the receipt thereof by the
Borrower or any of the Subsidiaries.  The Borrower and the Subsidiaries shall
promptly take all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.

 
Page 72

--------------------------------------------------------------------------------

 

Section 8.10          Further Assurances.


At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 8.11          Material Contracts.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, perform and comply with any and all material representations,
warranties, covenants and agreements expressed as binding upon any such Person
under any Material Contract.  The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, do or knowingly permit to be done
anything to impair materially the value of any of the Material Contracts,
provided that nothing in this Agreement shall prohibit any Loan Party or
Subsidiary from prepaying any Indebtedness.


Section 8.12          REIT Status.


The Borrower shall maintain its status as a REIT.


Section 8.13          Exchange Listing.


The Borrower shall maintain at least one class of common stock of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.


Section 8.14          Guarantors.


(a)            Generally.  Borrower shall cause any Subsidiary and
Unconsolidated Affiliate (other than DIM Vastgoed, N.V.) that is not already a
Guarantor and to which any of the following conditions apply (each a “New
Guarantor”) to execute and deliver to Administrative Agent an Accession
Agreement, together with the other items required to be delivered under the
subsection (b) below:


(i)             such Person (other than the Borrower) owns a Pool Asset; or


(ii)            such Subsidiary or Unconsolidated Affiliate Guarantees, or
otherwise becomes obligated in respect of, any Indebtedness of Borrower, any
Unconsolidated Affiliate or any Subsidiary.


provided, however, no Subsidiary or Unconsolidated Affiliate shall be required
to become a Guarantor if such Subsidiary or Unconsolidated Affiliate cannot
become a party to the Guaranty without violating (A) express provisions of
Indebtedness incurred by such Subsidiary or such Unconsolidated Affiliate, or
(B) in the case of any Subsidiary or Unconsolidated Affiliate obligated under
any Secured Indebtedness, express provisions of the Subsidiary’s or
Unconsolidated Affiliate’s organizational documents.  Any such Accession
Agreement and the other items required under subsection (b) below must be
delivered to the Administrative Agent no later than ten (10) Business Days
following the date on which any of the above conditions first applies to a New
Guarantor.  With respect to clauses (A) and (B) preceding, Borrower shall
deliver to Administrative Agent promptly upon request copies of such
indebtedness or organizational documentation or such other items as
Administrative Agent may reasonably request to confirm the possibility of such
violation.  For the avoidance of doubt, no Property owned by a Person obligated
to become a New Guarantor shall be deemed an Eligible Pool Asset nor included
among the Pool Assets unless and until such Person shall have executed and
delivered to the Administrative Agent an Accession Agreement in accordance with
the terms hereof.

 
Page 73

--------------------------------------------------------------------------------

 

(b)            Required Deliveries.  Each Accession Agreement delivered by a New
Guarantor under the immediately preceding subsection (a) shall be accompanied by
all of the following items, each in form and substance satisfactory to the
Administrative Agent:


(i)             the articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of such New Guarantor certified as of a recent date (and with reference
to documents filed and certified by the applicable state Secretary of State) by
the Secretary or Assistant Secretary (or other individual performing similar
functions) of such New Guarantor;


(ii)            a Certificate of Good Standing or certificate of similar meaning
with respect to such New Guarantor issued as of a recent date by the Secretary
of State of the state of organization of such New Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such New Guarantor owns a Pool Asset, if any;


(iii)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of such New
Guarantor with respect to each of the officers of such New Guarantor authorized
to execute and deliver the Loan Documents to which such New Guarantor is a
party;


(iv)           copies certified by the Secretary or Assistant Secretary of such
New Guarantor (or other individual performing similar functions) of all
corporate, partnership, member or other necessary action taken by such New
Guarantor to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, upon Administrative Agent’s request, the
by-laws of such New Guarantor, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity;


(v)            an opinion of counsel to the Borrower and such New Guarantor,
addressed to the Administrative Agent and Lenders, and regarding, among other
things, the authority of such New Guarantor to execute, deliver and perform the
Guaranty, and such other matters as the Administrative Agent or its counsel may
request; and

 
Page 74

--------------------------------------------------------------------------------

 

(vi)           such other documents and instruments as the Administrative Agent
may reasonably request.


(c)            Release of Guarantor.  Borrower may request in writing that
Administrative Agent release, and upon receipt of such request Administrative
Agent shall release, a Guarantor from the Guaranty so long as: (i) such
Guarantor owns no Pool Asset, nor any direct or indirect equity interest in any
Subsidiary that does own a Pool Asset; (ii) such Guarantor is not otherwise
required to be a party to the Guaranty under this Section 8.14; and (iii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release.


(d)            Required Reporting.  Concurrently with each delivery by Borrower
of a Compliance Certificate as and when required by Section 9.3, Borrower shall
include therewith a complete listing of all Subsidiaries which are Non-Guarantor
Entities by operation of the proviso in Section 8.14(a), along with a notation
for each such Subsidiary as to the applicable exception (set forth in the final
paragraph of subsection (a) above) which permits such Subsidiary to remain a
Non-Guarantor Entity.  For the avoidance of doubt, no Property owned by a Person
obligated to become a New Guarantor shall be deemed an Eligible Pool Asset nor
included among the Pool Assets unless and until such Person shall have executed
and delivered to the Administrative Agent an Accession Agreement in accordance
with the terms of this Agreement.


ARTICLE IX           INFORMATION


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to
Administrative Agent on behalf of the Lenders (with multiple copies, one for
each Lender) at its Lending Office:


Section 9.1            Quarterly Financial Statements.


If not publicly available free of charge from the Securities and Exchange
Commission on the internet at http://www.sec.gov within forty-five (45) days
after the close of each fiscal quarter of Borrower, or if an extension has been
granted by the Securities and Exchange Commission for the filing by the Borrower
of its quarterly report on Form 10-Q, then by the earlier of the date such Form
10-Q is actually filed and the last day of such extended time period, but in no
event later than sixty (60) days after the end of such quarterly period for
which such Form 10-Q is to be filed, the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, comprehensive income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer of the Borrower, in his
or her opinion, to present fairly, in accordance with GAAP, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).

 
Page 75

--------------------------------------------------------------------------------

 

Section 9.2             Year-End Statements.


If not publicly available free of charge from the Securities and Exchange
Commission on the internet at http://www.sec.gov within ninety (90) days after
the end of each fiscal year of the Borrower, or if an extension has been granted
by the Securities and Exchange Commission for the filing by the Borrower of its
quarterly report on Form 10-K, then by the earlier of the date such Form 10-K is
actually filed and the last day of such extended time period, but in no event
later than one hundred twenty (120) days after the end of such fiscal year for
which such Form 10-K is to be filed, the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related audited consolidated statements of operations, comprehensive income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP, the financial position of the Borrower and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) Ernst & Young LLP or any other independent certified public accountants
of recognized national standing acceptable to the Requisite Lenders, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders and who shall have authorized the Borrower to deliver such
financial statements and certification thereof to the Administrative Agent and
the Lenders pursuant to this Agreement.


Section 9.3             Compliance Certificate.


On or prior to the time the financial statements are required to be provided
pursuant to the immediately preceding Sections 9.1 and 9.2, a certificate
substantially in the form of Exhibit I (a “Compliance Certificate”) executed on
behalf of the Borrower by the chief financial officer of the Borrower (a)
setting forth as of the end of such quarterly accounting period or fiscal year,
as the case may be, the calculations required to establish whether the Borrower
was in compliance with the covenants contained in Section 10.1; and (b) stating
that no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred
and, whether it is continuing and the steps being taken by the Borrower with
respect to such event, condition or failure.


Section 9.4             Other Information.


(a)            As soon as available and in any event within fifty (50) days
after the end of each fiscal quarter of the Borrower or as otherwise required
pursuant to Article IV, a Pool Certificate setting forth the information to be
contained therein, including without limitation, a calculation of Maximum
Availability, as of the last day of such fiscal quarter and actual quarterly and
year-to-date Net Operating Income and leasing/occupancy status reports and
certifying that each Property in the Pool remains an Eligible Pool Asset, as of
the last day of such fiscal quarter and that the aggregate outstanding principal
amount of all outstanding Loans, together with the aggregate amount of all
Letter of Credit Liabilities, are less than or equal to the Maximum Availability
at such time.


(b)            Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants including, without limitation, any management report unless such
report is prepared for the Borrower’s internal use only;

 
Page 76

--------------------------------------------------------------------------------

 

(c)            Within ten (10) Business Days of request, unless such report is
publicly available, free of charge from the Securities and Exchange Commission
on the internet at http://www.sec.gov, copies of all registration statements
(excluding the exhibits thereto and any registration statements on Form S-8 or
its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and
all other periodic reports which the Borrower, any Subsidiary or any other Loan
Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange, provided that Borrower shall provide Administrative Agent with written
notice of any such filing (other than regularly filed 10-Ks or 10-Qs) within ten
(10) Business Days following such filing;


(d)            Promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;


(e)            No later than seventy-five (75) days after the end of each fiscal
year of the Borrower ending prior to the Termination Date, projected operating
statements of the Borrower and its Subsidiaries on a consolidated basis for each
quarter of the next succeeding two (2) fiscal years, all itemized in reasonable
detail.  The foregoing shall be accompanied by pro forma calculations, together
with detailed assumptions, required to establish whether or not the Borrower,
and when appropriate its consolidated Subsidiaries, will be in compliance with
the covenants contained in Section 10.1 and at the end of each fiscal quarter of
the next succeeding two (2) fiscal years;


(f)             No later than thirty (30) days following Administrative Agent’s
request (which 30-day period shall expire in no event earlier than forty-five
(45) days after the end of each fiscal year of the Borrower), a property budget
for each Pool Asset for the coming fiscal year of the Borrower;


(g)            If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the controller of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take;

 
Page 77

--------------------------------------------------------------------------------

 

(h)            To the extent the Borrower or any Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Borrower or any Subsidiary or any of
their respective properties, assets or businesses which, if determined or
resolved adversely to such Person, would reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Borrower or any of its Subsidiaries are
being audited;


(i)             A copy of any amendment to the articles of incorporation,
bylaws, partnership agreement or other similar organizational documents of the
Borrower or any other Loan Party within five (5) Business Days of the
effectiveness thereof;


(j)             Prompt notice (i) if any of Chaim Katzman, Jeff Olson, Thomas
Caputo, Arthur Gallagher or Gregory Andrews ceases for any reason to be
principally involved in the senior management of the Borrower and (ii) of any
change in the business, assets, liabilities, financial condition or results of
operations of the Borrower, any Subsidiary or any other Loan Party which has had
or could have Material Adverse Effect;


(k)            Prompt notice of the occurrence of any Default or Event of
Default or any event which constitutes or which with the passage of time, the
giving of notice, or both, would constitute a default or event of default by the
Borrower, any Subsidiary or any other Loan Party under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;


(l)             Promptly upon entering into any Material Contract after the
Agreement Date, unless a copy of such Material Contract is made available
publicly through a filing with the Securities and Exchange Commission, notice of
such Material Contract (along with a brief description of its terms) and, upon
Administrative Agent’s request (provided dissemination is not prohibited by
confidentiality provisions), a copy of such Material Contract to Administrative
Agent;


(m)           Prompt notice of (i) any order, judgment or decree in excess of
$1,500,000 having been entered against the Borrower, any Subsidiary or any other
Loan Party or any of their respective properties or assets, (ii) the institution
of, or threat of, any material action, suit, proceeding, governmental
investigation or arbitration against or affecting Borrower not listed on
Schedule 7.1(i) hereto, or (iii) any material development in any action, suit,
proceeding, governmental investigation or arbitration already disclosed, which,
in the case of matters referenced in subsections (ii) and (iii), has, or is
reasonably likely to have, a Material Adverse Effect, together with such other
information as may be reasonably available to Borrower to enable Administrative
Agent, the Lenders and their counsel to evaluate such matters;

 
Page 78

--------------------------------------------------------------------------------

 

(n)            Prompt notice of (i) any written notification of an alleged
violation by the Borrower or any other Loan Party of any law or regulation, the
violation of which could result in a Material Adverse Effect, or (ii) any
inquiry shall have been received by the Borrower or any other Loan Party from
any Governmental Authority which could result in a Material Adverse Effect;


(o)            Without limiting Borrower’s obligations to remain in compliance
with the covenants of Article X below, promptly upon the request of the
Administrative Agent, and in any event not less frequently than once per
calendar quarter concurrently with Borrower’s delivery of a Compliance
Certificate, evidence of the Borrower’s calculation of the Ownership Share with
respect to a Subsidiary or an Unconsolidated Affiliate with respect to which
there has been a change in Borrower’s calculation of the Ownership Share with
respect to such Subsidiary or Unconsolidated Affiliate, such evidence to be in
form and detail satisfactory to the Administrative Agent;


(p)            From time to time and promptly upon each request, such data,
certificates, reports, schedules of major tenants, statements, opinions of
counsel, documents or further information regarding any Property or the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request; and


(q)            Promptly upon request, copies certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
of the Loan Parties (other than Borrower, for which the following information
shall be provided prior to the Effective Date) of (x) the by-laws of such
Person, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and (y)
all corporate, partnership, member or other necessary action taken by such
Person to authorize the execution, delivery and performance of the Loan
Documents to which it is a party.


ARTICLE X           NEGATIVE COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall comply with the
following covenants (which, to the extent tested with respect to a specific
fiscal quarter, shall be tested as of the last Business Day of such fiscal
quarter):


Section 10.1          Financial Covenants.


(a)            Minimum Tangible Net Worth.  The Borrower shall not permit its
Tangible Net Worth determined on a consolidated basis at the end of any fiscal
quarter to be less than (i) $736,788,750 plus (ii) ninety percent (90%) of the
Net Proceeds of all Equity Issuances effected at any time after the Effective
Date by the Borrower or any of its Subsidiaries to any Person other than the
Borrower or any of its Subsidiaries.


(b)            Ratio of Total Liabilities to Gross Asset Value.  The Borrower
shall not permit the ratio of (i) Total Liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis to (ii) Gross Asset Value of the
Borrower and its Subsidiaries determined on a consolidated basis, to exceed 0.60
to 1.00 at any time.

 
Page 79

--------------------------------------------------------------------------------

 

(c)            Ratio of Secured Indebtedness to Gross Asset Value. The Borrower
shall not permit the ratio of (i) Secured Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis to (ii) Gross Asset Value to
exceed 0.40 to 1.00 at any time.


(d)            Ratio of EBITDA to Interest Expense.  The Borrower shall not
permit the ratio of (i) EBITDA of the Borrower and its Subsidiaries determined
on a consolidated basis for the fiscal quarter most recently ended to (ii)
Interest Expense of the Borrower and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.90 to 1.00 for such
period.


(e)            Ratio of EBITDA to Fixed Charges.  The Borrower shall not permit
the ratio of (i) EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (ii) Fixed
Charges of the Borrower and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.65 to 1.00 for such period.


(f)             Ratio of Unencumbered Net Operating Income to Unsecured Interest
Expense. The Borrower shall not permit the ratio of (i) Unencumbered Net
Operating Income of the Borrower and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ending to (ii) Unsecured
Interest Expense of the Borrower and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.85 to 1.00.


(g)            Permitted Investments.  The Borrower shall not, and shall not
permit any Subsidiary to, make an Investment in or otherwise own, the following
items which would cause the aggregate value of such holdings of such Persons to
exceed the following percentages of the Borrower’s Gross Asset Value:


(i)             unimproved and undeveloped raw land (which shall not include any
such land acquired less than eighteen (18) months previously and which is to
become a Development Property within eighteen (18) months of its acquisition),
such that the aggregate book value of all such land exceeds ten percent (10%) of
the Borrower’s Gross Asset Value;


(ii)            (A) common stock, Preferred Stock, other capital stock,
beneficial interest in trust, membership interest in limited liability companies
and other Equity Interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates) and/or (B) Marketable Securities of Borrower, such
that the aggregate book value of such interests exceeds ten percent (10%) of the
Borrower’s Gross Asset Value;


(iii)           Equity Interests in Unconsolidated Affiliates, such that the
aggregate value of such Equity Interests in Unconsolidated Affiliates, exceeds
fifteen percent (15%) of the Borrower’s Gross Asset Value.  For purposes of this
clause (iii), the “value” of any such Equity Interests in an Unconsolidated
Affiliate shall equal (1) with respect to any of such Unconsolidated Affiliate’s
CIP, the Borrower’s Ownership Share of such CIP as of the date of determination
and (2) with respect to any of such Unconsolidated Affiliate’s Properties which
have been completed, the Borrower’s Ownership Share of the Operating Property
Value for each Property of such Unconsolidated Affiliate;

 
Page 80

--------------------------------------------------------------------------------

 

(iv)           Mortgages in favor of the Borrower or any Subsidiary of the
Borrower, such that the aggregate book value of Indebtedness secured by such
Mortgages exceeds five percent (5%) of the Borrower’s Gross Asset Value; and


(v)            the aggregate amount of the Total Budgeted Costs for Development
Properties plus Major Redevelopment Properties in which the Borrower either has
a direct or indirect ownership interest shall not exceed fifteen percent (15%)
of the Borrower’s Gross Asset Value.  If a Development Property or Redevelopment
Property is owned by an Unconsolidated Affiliate of Borrower or any Subsidiary,
then the greater of (1) the product of (A) the Borrower’s or such Subsidiary’s
Ownership Share in such Unconsolidated Affiliate and (B) the amount of the Total
Budgeted Costs for such Development Property or Redevelopment Property or (2)
the recourse obligations of the Borrower or such Subsidiary (including, without
limitation, as a general partner of such Unconsolidated Affiliate) relating to
the Indebtedness of such Unconsolidated Affiliate, shall be used in calculating
such investment limitation.


provided, further, that, in addition to the foregoing limitations, the aggregate
value of the Investments and other items subject to the limitations in the
preceding clauses (i) through (v) shall not exceed twenty-five percent (25%) of
the Borrower’s Gross Asset Value.


(h)            Total Assets of Non-Wholly Owned Subsidiaries.  Borrower shall
not permit aggregate Gross Asset Value, determined with respect to all
Subsidiaries that are not Wholly Owned Subsidiaries to exceed twenty percent
(20%) of the Gross Asset Value.


(i)             Dividends and Other Restricted Payments.  If a monetary or other
material Default or Event of Default (including, without limitation, the
occurrence of any of the events specified in subsection (a), (e), (f) or (l)(i)
of Section 11.1 or any violation of the covenants set forth in Article X) shall
exist, or if as a result of the occurrence of any other Event of Default the
Obligations have been accelerated, the Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person whatsoever other
than to the Borrower or any Subsidiary; provided, however, but subject to the
following sentence, the Borrower may declare or make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 8.12.  In express
limitation of the foregoing proviso, if an Event of Default specified in
subsection (a), (e) or (f) of Section 11.1 shall have occurred and be continuing
(as opposed to another material Default or Event of Default under the
Agreement), or if as a result of the occurrence of any Event of Default the
Obligations have been accelerated, the Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person whatsoever other
than to the Borrower or any Subsidiary.


(j)             Asset Value of Non-Guarantor Entities.  At no time shall the
aggregate Asset Value of the Non-Guarantor Entities obligated in respect of any
Recourse Indebtedness exceed ten percent (10%) of the Gross Asset Value.

 
Page 81

--------------------------------------------------------------------------------

 

Section 10.2          Negative Pledge.


The Borrower shall not, and shall not permit any other Loan Party to, create,
assume or suffer to exist any Lien on any Pool Asset or on any direct or
indirect ownership interest in any Pool Asset, except for Permitted Liens.


Section 10.3          Restrictions on Intercompany Transfers.


The Borrower shall not, and shall not permit any other Loan Party to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party to:  (i)
pay dividends or make any other distribution on any of such Loan Party’s capital
stock or other Equity Interests owned by a Loan Party; (ii) pay any Indebtedness
owed to a Loan Party; (iii) make loans or advances to a Loan Party; or (iv)
transfer any of its property or assets to a Loan Party.


Section 10.4          Merger, Consolidation, Sales of Assets and Other
Arrangements.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation; (b)
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or substantially all of
its business or assets, or the capital stock of or other Equity Interests in any
of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided, however, that:


(i)             any Subsidiary may merge with a Loan Party so long as the
survivor is a Loan Party;


(ii)            any Subsidiary may sell, transfer or dispose of its assets to a
Loan Party;


(iii)           any Subsidiary that is not (and is not required to be) a Loan
Party may convey, sell, transfer or otherwise dispose of, in one transaction or
a series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
and immediately thereafter liquidate, provided that immediately prior to any
such conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;


(iv)           any Loan Party and any other Subsidiary may, directly or
indirectly, (A) acquire (whether by purchase, acquisition of Equity Interests of
a Person, or as a result of a merger or consolidation) assets of, or make an
Investment in, any other Person so long as the amount of such acquisition or
Investment does not equal or exceed a Substantial Amount and (B) sell, lease or
otherwise transfer, whether by one or a series of transactions, assets
(including capital stock or other securities of Subsidiaries) which do not equal
or exceed a Substantial Amount to any other Person and, in the event that the
assets referenced in either subsection (A) or (B) above do in fact equal or
exceed a Substantial Amount, the applicable Loan Party or other Subsidiary may
proceed with such acquisition or transfer, so long as, in each case, (1) the
Borrower shall have given the Administrative Agent and the Lenders at least
thirty (30) days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; (2) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence; (3) in the case of a
consolidation or merger involving the Borrower or any other Loan Party, such
Person shall be the survivor thereof and (4) at the time the Borrower gives
notice pursuant to clause (1) of this subsection, the Borrower shall have
delivered to the Administrative Agent and the Lenders a Compliance Certificate,
calculated on a pro forma basis, evidencing the continued compliance by the Loan
Parties with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial covenants contained in
Section 10.1, after giving effect to such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; and

 
Page 82

--------------------------------------------------------------------------------

 

(v)            the Borrower and the other Loan Parties may lease and sublease
its respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of their business.


Further, no Loan Party, nor any other Subsidiary, shall enter into any
sale-leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person.


Section 10.5          Plans.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.


Section 10.6          Fiscal Year.


The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.


Section 10.7          Modifications of Organizational Documents and Material
Contracts.


The Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement, restate or otherwise modify its articles of incorporation, by-laws
or other organizational documents without the prior written consent of the
Requisite Lenders unless such amendment, supplement, restatement or other
modification (a) is in the case of the Borrower, to increase the amount of
Equity Interests authorized to be issued by the Borrower, or to authorize the
issuance of a class of Preferred Stock by the Borrower, (b) is required under or
as a result of the Internal Revenue Code or other Applicable Law, (c) is
required to maintain the Borrower’s status as a REIT or (d) could not reasonably
be expected to have a Material Adverse Effect (and in all events, Borrower, in
accordance with Section 9.4(i), shall provide Administrative Agent with fully
executed and filed, if applicable, copies of any of the foregoing).  The
Borrower shall not permit Subsidiary that is not a Loan Party to amend,
supplement, restate or otherwise modify its articles of incorporation, by-laws
or other organizational documents if such amendment, supplement, restatement or
other modification could reasonably be expected to have a Material Adverse
Effect.  The Borrower shall not enter into, and shall not permit any Subsidiary
or other Loan Party to enter into, any amendment, termination or modification to
any Material Contract that could reasonably be expected to have a Material
Adverse Effect or default in the performance of any obligations of the Borrower
or any Subsidiary in any Material Contract.

 
Page 83

--------------------------------------------------------------------------------

 

Section 10.8          Transactions with Affiliates.


The Borrower shall not, and shall not permit any other Loan Party to, permit to
exist or enter into, any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower or with any director, officer or employee of any Loan Party, except
(i) transactions in the course of and pursuant to the reasonable requirements of
the business of the Borrower and upon fair and reasonable terms that are no less
favorable to the Borrower than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, and (ii) those transactions
listed on Schedule 10.8 attached hereto.  In limitation of the foregoing,
neither Borrower nor any other Loan Parties or Subsidiaries shall (a) make loans
or advances to any director, officer or employee of any Loan Party or (b)
guaranty loans or advances to any director, officer or employee of any Loan
Party, in either case or cumulatively in excess of $10,000,000 in the
aggregate.  The Borrower and each Subsidiary may, however, guaranty Indebtedness
of other Loan Parties.


ARTICLE XI           DEFAULT


Section 11.1          Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)            Default in Payment.  The Borrower or any other Loan Party shall
fail to pay (i) any amount due on the Termination Date, (ii) any principal when
due (whether upon demand, at maturity, by reason of acceleration or otherwise),
or (iii) any other amount due (whether upon demand, at maturity, by reason of
acceleration or otherwise) under this Agreement or any other Loan Document
within three (3) Business Days of the same being due.


(b)            Default in Performance.


(i)             The Borrower shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Sections 9.1, 9.2, 9.3 or Article X.; or


(ii)            The Borrower or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and such failure shall continue for a period of thirty (30)
calendar days after the earlier of (x) the date upon which any Loan Party
obtains knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Administrative Agent;

 
Page 84

--------------------------------------------------------------------------------

 

(c)            Misrepresentations.  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in this
Agreement, in any other Loan Document, or in any required certificate delivered
by or on behalf of the Borrower or any other Loan Party, or any amendment hereto
or thereto, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.


(d)            Indebtedness Cross-Default.


(i)             The Borrower, any other Loan Party, or any other Subsidiary
shall fail to pay when due and payable the principal of, or interest on, (x) any
Recourse Indebtedness (other than the Loans) having an aggregate outstanding
principal amount of $5,000,000 or more, or (y) any Nonrecourse Indebtedness
having an aggregate outstanding principal amount of $35,000,000 or more, and in
any such case such failure shall continue beyond any applicable notice and cure
periods; or


(ii)            The maturity of any (x) any Recourse Indebtedness (other than
the Loans) of the Borrower, any other Loan Party or any other Subsidiary having
an aggregate outstanding principal amount of $5,000,000 or more, or (y) any
Nonrecourse Indebtedness of the Borrower, any other Loan Party or any other
Subsidiary having an aggregate outstanding principal amount of $35,000,000 or
more shall have (1) been accelerated in accordance with the provisions of any
indenture, contract or instrument evidencing, providing for the creation of or
otherwise concerning such Indebtedness or (2) been required to be prepaid or
repurchased prior to the stated maturity thereof; or


(iii)           Any other event shall have occurred and be continuing which,
with or without the passage of time, the giving of notice, or both, would permit
any holder or holders of (x) any Recourse Indebtedness (other than the Loans) of
the Borrower, any other Loan Party or any other Subsidiary having an aggregate
outstanding principal amount of $5,000,000 or more, or (y) any Nonrecourse
Indebtedness of the Borrower, any other Loan Party or any other Subsidiary
having an aggregate outstanding principal amount of $35,000,000 or more, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of such Indebtedness or require any such Indebtedness
to be prepaid or repurchased prior to its stated maturity.  Notwithstanding the
foregoing, the provisions of this subclause (iii) shall not apply to the
Indebtedness listed on Schedule 11.1(d) solely as a result of known non-monetary
defaults previously disclosed in Borrower’s publicly filed 2007 financial
statements, unless and until the applicable holder(s) (or any trustee or agent
acting on behalf of such holder(s)) of such Indebtedness accelerate the maturity
of such Indebtedness or require any such Indebtedness to be prepaid or
repurchased prior to its stated maturity as a result of such known defaults.


(e)            Voluntary Bankruptcy Proceeding.  The Borrower or any other Loan
Party or any Person who has granted to the Administrative Agent a Lien under any
Security Document shall:  (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) be unable to or admit in writing
its inability to pay its debts as they become due; (vi) make a general
assignment for the benefit of creditors; (vii) make a conveyance fraudulent as
to creditors under any Applicable Law; or (viii) take any corporate or
partnership action for the purpose of effecting any of the foregoing.

 
Page 85

--------------------------------------------------------------------------------

 

(f)             Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower or any other Loan Party or any Person
who has granted to the Administrative Agent a Lien under any Security Document
in any court of competent jurisdiction seeking:  (i) relief under the Bankruptcy
Code of 1978, as amended or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty (60) consecutive calendar days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.


(g)            Revocation of Loan Documents.  The Borrower or any other Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document.


(h)            Judgment.  A judgment or order for the payment of money shall be
entered against the Borrower or any other Loan Party, by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such judgments or orders entered against the Loan Parties, $1,500,000
or (B) such judgment or order could reasonably be expected to have a Material
Adverse Effect.


(i)             Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower or any other Loan
Party, which exceeds, individually or together with all other such warrants,
writs, executions and processes, $1,500,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of thirty (30) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

 
Page 86

--------------------------------------------------------------------------------

 

(j)             ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $1,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $1,000,000.


(k)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents;


(l)             Change of Control/Change in Management.


(i)             (A) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than Chaim Katzman and/or his Affiliates, successors,
estate beneficiaries or assigns, is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time ), directly or indirectly, of greater than forty
percent (40%) of the total voting power of the then outstanding voting stock of
the Borrower or (B) during any period of twelve (12) consecutive months ending
after the Agreement Date, individuals who at the beginning of any such 12-month
period constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason (other than death or mental or physical
disability) to constitute a majority of the Board of Directors of the Borrower
then in office; or


(ii)            If more than two of Chaim Katzman, Jeff Olson, Thomas Caputo,
Arthur Gallagher and Gregory Andrews cease for any reason to be principally
involved in the senior management of the Borrower, and (in the case of vacancies
caused by resignation, death or incapacity) Borrower shall have failed to
replace the resulting vacancies in senior management with individuals reasonably
acceptable to the Requisite Lenders within a period of one-hundred eighty (180)
days.  For purposes of this Agreement, Chaim Katzman’s position as Chairman of
the Borrower’s Board of Directors is considered senior management.


(m)           Damage; Strike; Casualty.  Any material damage to, or loss or
destruction of, any Pool Asset, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than thirty (30) consecutive days beyond the
coverage period of any applicable business interruption insurance, the cessation
or substantial curtailment of revenue producing activities of the Borrower or
its Subsidiaries taken as a whole and only if any such event or circumstance
could reasonably be expected to have a Material Adverse Effect.

 
Page 87

--------------------------------------------------------------------------------

 

Section 11.2          Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:


(a)            Acceleration; Termination of Facilities.


(i)             Automatic.  Upon the occurrence of an Event of Default specified
in Sections 11.1(e) or 11.1(f), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default and (iii) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents shall become immediately and automatically
due and payable by the Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower and (B)
the Commitments and the obligation of the Lenders to make Loans hereunder, and
the obligation of the Administrative Agent to issue Letters of Credit hereunder,
shall immediately and automatically terminate.


(ii)            Optional.  If any other Event of Default shall exist, the
Administrative Agent shall, at the direction of the Requisite Lenders:  (A)
declare (1) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding, (2) an amount equal to the Stated Amount of all Letters
of Credit outstanding as of the date of the occurrence of such Event of Default
and (3) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower and (B) terminate the Commitments and the obligation of the
Lenders to make Loans hereunder and the obligation of the Administrative Agent
to issue Letters of Credit hereunder.


(iii)           Rescission of Acceleration by Requisite Lenders.  If at any time
after acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied

 
Page 88

--------------------------------------------------------------------------------

 

(b)            Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.


(c)            Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.


Section 11.3          Marshaling; Payments Set Aside.


Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Obligations.  To the extent that any Loan Party
makes a payment or payments to the Administrative Agent and/or any Lender, or
the Administrative Agent and/or any Lender enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.


Section 11.4          Allocation of Proceeds.


If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:


(a)            amounts due to the Administrative Agent and the Lenders in
respect of Fees and expenses due under Section 13.2;


(b)            payments of interest on Loans, to be applied for the ratable
benefit of the Lenders;


(c)            payments of principal of Loans, to be applied for the ratable
benefit of the Lenders;


(d)            amounts due to the Administrative Agent and the Lenders pursuant
to Sections 12.7 and 13.10;

 
Page 89

--------------------------------------------------------------------------------

 

(e)            payments of all other amounts due under any of the Loan
Documents, if any, to be applied for the ratable benefit of the Lenders; and


(f)             any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.


Section 11.5          Letter of Credit Collateral Account.


(a)            As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account established pursuant
to the requirements of Section 2.12, and the balances from time to time in the
Letter of Credit Collateral Account (including the investments and reinvestments
therein provided for below).  The balances from time to time in the Letter of
Credit Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Administrative Agent as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section and in Section 2.12.


(b)            Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such cash
equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent,
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account for the account of Borrower.  The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Letter of Credit Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords other
funds deposited with the Administrative Agent, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any funds held in
the Letter of Credit Collateral Account.


(c)            If an Event of Default exists, the Administrative Agent shall, if
instructed by the Requisite Lenders in their discretion at any time and from
time to time, elect to liquidate any such investments and reinvestments
referenced in subsection (b) above and credit the proceeds thereof to the Letter
of Credit Collateral Account and apply or cause to be applied such proceeds and
any other balances in the Letter of Credit Collateral Account to the payment of
any of the Letter of Credit Liabilities due and payable.


(d)            So long as no Default or Event of Default exists, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such of the balances in the Letter of Credit
Collateral Account as exceed the aggregate amount of Letter of Credit
Liabilities at such time.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 
Page 90

--------------------------------------------------------------------------------

 

(e)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


Section 11.6          Performance by Administrative Agent.


If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly reimburse
the Administrative Agent the duly documented, out-of-pocket costs of third
parties engaged by the Administrative Agent in such performance or attempted
performance to the Administrative Agent.  Notwithstanding the foregoing, neither
the Administrative Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.


Section 11.7          Rights Cumulative.


The rights and remedies of the Administrative Agent and the Lenders under this
Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the
Administrative Agent and the Lenders may be selective and no failure or delay by
the Administrative Agent or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.
 
ARTICLE XII           THE AGENT


Section 12.1          Authorization and Action.


Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Administrative
Agent”, “Agent”, “agent” and similar terms in the Loan Documents with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law.  Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Except as otherwise specifically provided in
this Agreement, at the request of a Lender, the Administrative Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Administrative Agent pursuant to this Agreement or the other
Loan Documents.  The Administrative Agent shall deliver to each Lender, promptly
upon receipt thereof by the Administrative Agent, one original of each Note made
payable to the order of such Lender and copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article IX; provided such delivered documents
shall not be deemed to include any documents obtained by the Administrative
Agent from the internet pursuant to Sections 9.1, 9.2 or 9.4.(b).  The
Administrative Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Administrative
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent shall exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have directed
the Administrative Agent otherwise.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 
Page 91

--------------------------------------------------------------------------------

 

Section 12.2          Administrative Agent’s Reliance, Etc.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein.  Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it with
reasonable care and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts.  Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender or any other Person and shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any Collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders in any such Collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care in the
absence of gross negligence or willful misconduct.

 
Page 92

--------------------------------------------------------------------------------

 

Section 12.3          Notice of Defaults.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default or event of default.”  If any
Lender (excluding the Lender which is also serving as the Administrative Agent)
becomes aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent with a copy to Borrower such a “notice of default or event
of default.”  Further, if the Administrative Agent receives such a “notice of
default”, the Administrative Agent shall give prompt notice thereof to the
Lenders with a copy to Borrower.


Section 12.4          Wells Fargo as Lender.


Wells Fargo, as a “Lender”, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders.  Further, the Administrative Agent and
any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders.  The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 
Page 93

--------------------------------------------------------------------------------

 

Section 12.5          Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.  Each Lender shall reply promptly,
but in any event within ten (10) Business Days of receipt of such communication
(or such lesser period as may be required under the Loan Documents for the
Administrative Agent to respond).  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a written explanation
of the reasons behind such objection) within the applicable time period for
reply, such Lender shall be deemed to have conclusively approved of or consented
to such recommendation or determination.


Section 12.6          Lender Credit Decision, Etc.


Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other Loan
Party, any Subsidiary or any other Person  to such Lender and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any such representation or warranty
by the Administrative Agent to any Lender.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees and agents, and based on the financial statements
of the Borrower, the Subsidiaries or any other Affiliate thereof, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the Loan Parties, the Subsidiaries and other Persons, its review
of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby.  Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent under this Agreement or any of the other
Loan Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates.  Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.

 
Page 94

--------------------------------------------------------------------------------

 

Section 12.7          Indemnification of Administrative Agent.


Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct or if the
Administrative Agent fails to follow the written direction of the Requisite
Lenders unless such failure is pursuant to the advice of counsel of which the
Lenders have received notice.  Without limiting the generality of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees of the counsel(s) of the Administrative Agent’s own choosing)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.  Such
out-of-pocket expenses (including reasonable counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.

 
Page 95

--------------------------------------------------------------------------------

 

Section 12.8          Successor Administrative Agent.


The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  In the event (a) of Administrative Agent’s gross negligence or
willful misconduct or (b) Administrative Agent, at any time, ceases to maintain
a Pro Rata Share equal to or greater than the Pro Rata Share of each other
Lender, the Administrative Agent may be removed as Administrative Agent under
the Loan Documents at any time by Requisite Lenders (other than the
Administrative Agent as a “Lender”) upon thirty (30) day’s prior notice.  Upon
any such resignation or removal, the Requisite Lenders (which, in the case of
the removal of the Administrative Agent as provided in the immediately preceding
sentence, shall be determined without regard to the Commitment of the Lender
then acting as Administrative Agent) shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the resigning Administrative Agent’s
giving of notice of resignation or the Lenders’ removal of the resigning
Administrative Agent, then the resigning or removed Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.


Section 12.9          Titled Agents.


Each of the Syndication Agents, Documentation Agents and Managing Agents (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, the Borrower or any other Loan Party and the
use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

 
Page 96

--------------------------------------------------------------------------------

 

ARTICLE XIII           MISCELLANEOUS


Section 13.1          Notices.


Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, sent by overnight delivery, telecopied or
delivered as follows:


If to the Borrower:


Equity One, Inc.
1600 N.E. Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: Gregory Andrews, CFO
Facsimile :(305) 947-1734
Telephone Number:(305) 947-1664


With a copy to:


Equity One, Inc.
1600 N.E. Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: Arthur L. Gallagher, Esq.
Facsimile :(305) 468-6225
Telephone Number:(305) 947-1664


If to the Administrative Agent or a Lender:


To the address or telecopy number, as applicable, of the Administrative Agent or
such Lender, as the case may be, set forth on its signature page hereto or, in
the case of a Lender, in the applicable Assignment and Acceptance Agreement,


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed or sent by overnight delivery, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent or any Lender under Article II. shall be effective only
when actually received.  Neither the Administrative Agent nor any Lender shall
incur any liability to the Borrower (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder.  The failure of any
Person designated to receive only a copy of any notice shall not render
ineffective notice otherwise properly given to the Person to receive such
notice.

 
Page 97

--------------------------------------------------------------------------------

 

Section 13.2          Expenses.


The Borrower agrees (a) to reimburse the Administrative Agent the duly
documented out-of-pocket costs of third parties engaged by Administrative Agent
in connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expense and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and duly documented disbursements of counsel to the
Administrative Agent and all reasonable and duly documented costs and expenses
of the Administrative Agent in connection with the review of Properties for
inclusion in calculations of the Pool and the Administrative Agent’s other
activities under Article IV, (b) to pay or reimburse the Administrative Agent
and the Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and duly documented disbursements of their respective
counsel and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the
reasonable fees and duly documented disbursements of counsel to the
Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1(e) or 11.1(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding.


Section 13.3          Stamp, Intangible and Recording Taxes.


The Borrower will pay any and all stamp, intangible, registration, recordation
and similar taxes, fees or charges and shall indemnify the Administrative Agent
and each Lender against any and all liabilities with respect to or resulting
from any delay in the payment or omission to pay any such taxes, fees or
charges, which may be payable or determined to be payable in connection with the
execution, delivery, recording, performance or enforcement of this Agreement,
the Notes and any of the other Loan Documents or the perfection of any rights or
Liens thereunder.


Section 13.4          Electronic Document Deliveries.  


Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites  to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that (A) the foregoing shall not apply to
notices to any Lender pursuant to Article II and (B) the Lender has not notified
the Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications.   The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic delivery pursuant to procedures approved by it for all or
particular notices or communications.  Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which the Administrative Agent or Borrower posts such
documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of  9:00 a.m. on the opening
of business on the next business day for the recipient.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the certificate required by Section 9.3 to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender.  Except for the certificates required by Section 9.3, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 
Page 98

--------------------------------------------------------------------------------

 

Section 13.5          Litigation; Jurisdiction; Other Matters; Waivers.


(a)            EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE.


(b)            EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN
NEW YORK COUNTY, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE
LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS.  THE BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT
ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.  TO THE EXTENT PERMITTED BY LAW,
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN THIRTY DAYS AFTER THE MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST
IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

 
Page 99

--------------------------------------------------------------------------------

 

(c)            EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.


(d)            THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED
TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER
OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(e)            THE BORROWER AGREES THAT ALL OF ITS PAYMENT OBLIGATIONS HEREUNDER
SHALL BE ABSOLUTE AND UNCONDITIONAL, AND, FOR THE PURPOSES OF AND WITH RESPECT
TO MAKING PAYMENTS HEREUNDER, THE BORROWER HEREBY WAIVES ANY RIGHT TO ASSERT ANY
SETOFF, COUNTERCLAIM OR CROSS-CLAIM.


(f)             THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL
AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL
SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF
CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 13.6          Successors and Assigns.


(a)            Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all the Lenders (and any such assignment or transfer to which all of
the Lenders have not consented shall be void).

 
Page 100

--------------------------------------------------------------------------------

 

(b)            Participations.  Any Lender may at any time grant to an affiliate
of such Lender, or one or more banks or other financial institutions (each a
“Participant” ) participating interests in its Commitment or the Obligations
owing to such Lender, provided, however, any such participating interest must be
for a constant and not a varying percentage interest.  Except as otherwise
provided in Section 3.3, no Participant shall have any rights or benefits under
this Agreement or any other Loan Document.  In the event of any such grant by a
Lender of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loans or portions thereof  owing
to such Lender, or (iii) reduce the rate at which interest is payable
thereon.  An assignment or other transfer which is not permitted by subsection
(c) or (d) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b).


(c)            Assignments.  Any Lender may with the prior written consent of
the Administrative Agent and the Borrower (which consent in each case, shall not
be unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Event of Default shall exist or (y) in the
case of an assignment to another Lender or an affiliate of such Lender or
another Lender; (ii) no such consent by the Administrative Agent shall be
required in the case of an assignment to an affiliate of such Lender, (iii)
without limiting each Lender’s right to assign all of its Commitment, any
partial assignment shall be in an amount at least equal to $10,000,000 and after
giving effect to such assignment the assigning Lender retains a Commitment, or
if the Commitments have been terminated, holds Notes having an aggregate
outstanding principal balance, of at least $7,500,000, and (iv) each such
assignment shall be effected by means of an Assignment and Acceptance
Agreement.  From and after the Assignment Effective Date (as such term is
defined in the Assignment and Acceptance Agreement), such Assignee shall be
deemed to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangement so the new Notes are issued
to the Assignee and such transferor Lender, as appropriate.  In connection with
any such assignment, the transferor Lender shall pay to the Administrative Agent
an administrative fee for processing such assignment in the amount of
$3,500.  Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, or any of its respective affiliates or Subsidiaries.

 
Page 101

--------------------------------------------------------------------------------

 

(d)            Designated Lenders.  Any Lender (each, a “Designating Lender”)
may at any time designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection (d) and the
provisions in the immediately preceding subsections (b) and (c) shall not apply
to such designation.  No Lender may designate more than one Designated Lender at
any point in time.  The parties to each such designation shall execute and
deliver to the Administrative Agent for its acceptance a Designation
Agreement.  Upon such receipt of an appropriately completed Designation
Agreement executed by a Designating Lender and a designee representing that it
is a Designated Lender, the Administrative Agent will accept such Designation
Agreement and give prompt notice thereof to the Borrower, whereupon, (i) the
Borrower shall execute and deliver to the Designating Lender a Designated Lender
Note payable to the order of the Designated Lender, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Lender
shall become a party to this Agreement with a right to make Bid Rate Loans on
behalf of its Designating Lender pursuant to Section 2.4 after the Borrower has
accepted a Bid Rate Loan (or portion thereof) of the Designating Lender, and
(iii) the Designated Lender shall not be required to make payments with respect
to any obligations in this Agreement except to the extent of excess cash flow of
such Designated Lender which is not otherwise required to repay obligations of
such Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 12.7 and any sums otherwise payable to the Borrower by the Designated
Lender.  Each Designating Lender shall serve as the agent of the Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as agent for the Designated
Lender and shall not be signed by the Designated Lender on its own behalf and
shall be binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf.  The Borrower, the Administrative Agent and
the Lenders may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same.  No Designated Lender may assign or transfer all
or any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender.  The Borrower, the Lenders and the Administrative Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.  In
connection with any such designation the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $4,500.

 
Page 102

--------------------------------------------------------------------------------

 

(e)            Federal Reserve Bank Assignments.  In addition to the assignments
and participations permitted under the foregoing provisions of this Section
13.6, and without the need to comply with any of the formal or procedural
requirements of this Section 13.6, any Lender may at any time and from time to
time, pledge and assign all or any portion of its rights under all or any of the
Loan Documents to a Federal Reserve Bank; provided that no such pledge of
assignment shall release such Lender from its obligation thereunder.  To
facilitate any such pledge or assignment, Administrative Agent shall, at the
request of such Lender, enter into a letter agreement with the Federal Reserve
Bank in, or substantially in, the form of the exhibit to Appendix C to the
Federal Reserve Bank of New York Operating Circular No 10, as amended from time
to time.  No such pledge or assignment shall release the assigning Lender from
its obligations hereunder.


(f)             Information to Assignee, Etc.  A Lender may furnish any
information concerning the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants); provided that the
information concerning Borrower, any other Loan Party or Subsidiary shall be
subject to Section 13.9.


Section 13.7          Amendments.


(a)            Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document (other than any fee letter
solely between the Borrower and the Administrative Agent) may be amended, (iii)
the performance or observance by the Borrower or any other Loan Party of any
terms of this Agreement or such other Loan Document (other than any fee letter
solely between the Borrower and the Administrative Agent) may be waived, and
(iv) the continuance of any Default or Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Lenders (or the
Administrative Agent at the written direction of the Requisite Lenders), and, in
the case of an amendment to any Loan Document, the written consent of each Loan
Party which is party thereto.  In limitation of the foregoing, (A) any
modification or amendment of the financial covenant set forth in Section
10.1(b), or waiver or any Default or Event of Default with respect to such
Section 10.1(b), or (B) modification or amendment of the definitions of the
terms “Gross Asset Value”, “Indebtedness” or “Total Liabilities” (or the
definitions used in such definition or the percentages or rates used in the
calculation thereof), shall require the consent of Requisite Lenders (which
Requisite Lenders must include Wells Fargo, so long as Wells Fargo remains a
party hereto):


(b)            Unanimous Consent.  Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Administrative Agent at the written direction of the Lenders), do any of the
following:


(i)             increase the Commitments of the Lenders (excluding any increase
as a result of an assignment of Commitments permitted under Section 13.6) or
subject the Lenders to any additional obligations, except for any increases
contemplated under Section 2.14;

 
Page 103

--------------------------------------------------------------------------------

 

(ii)            reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;


(iii)           reduce the amount of any Fees payable to the Lenders hereunder,
other than Fees payable to Administrative Agent pursuant to the Fee Letter;


(iv)           postpone any date fixed for any payment of principal of, or
interest on, any Loans or for the payment of Fees (other than Fees to
Administrative Agent pursuant to the Fee Letter) or any other Obligations, or
extend the expiration date of any Letter of Credit beyond the Termination Date;

 
(v)            change the Pro Rata Shares (excluding any change as a result of
an assignment of Commitments permitted under Section 13.6 or an increase of
Commitments effected pursuant to Section 2.14);


(vi)           amend this Section 13.7 or amend the definitions of the terms
used in this Agreement or the other Loan Documents insofar as such definitions
affect the substance of this Section 13.7;


(vii)          modify the definition of the term “Requisite Lenders” or modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(viii)         release any Guarantor from its obligations under the Guaranty
except as contemplated under Section 8.14;


(ix)            modify the definitions of the terms “Maximum Availability” or
“Pool Value” (or the definitions used in such definition or the percentages or
rates used in the calculation thereof), or modifying the provisions of Sections
2.1(a)(i), 2.8(b)(ii) or 2.13 which utilize such terms;


(x)             waive a Default or Event of Default under Section 11.1(a) or
Section 11.1(l)(i); or


(xi)            amend, or waive the Borrower’s compliance with, Section
2.8(b)(ii).


(c)            Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to Section
2.3 or the obligations of the Swingline Lender under this Agreement or any other
Loan Document shall, in addition to the Lenders required hereinabove to take
such action, require the written consent of the Swingline Lender.  No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth
therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 
Page 104

--------------------------------------------------------------------------------

 

Section 13.8          Nonliability of Administrative Agent and Lenders.


The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.


Section 13.9          Confidentiality.


Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall utilize all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential or
proprietary by the Borrower in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure:  (a) to any of
their respective affiliates (provided any such affiliate shall agree to keep
such information confidential in accordance with the terms of this Section
13.9); (b) as reasonably requested by any bona fide Assignee, Participant or
other transferee in connection with the contemplated transfer of any Commitment
or participations therein as permitted hereunder (provided they shall agree to
keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
self-regulatory body or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Administrative Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) if an
Event of Default exists, to any other Person, but solely in connection with the
exercise by the Administrative Agent or the Lenders of their rights hereunder or
under any of the other Loan Documents; and (f) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section 13.9 or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or any
Affiliate.

 
Page 105

--------------------------------------------------------------------------------

 

Section 13.10        Indemnification.


(a)            The Borrower shall and hereby agrees to indemnify, defend and
hold harmless the Administrative Agent, any affiliate of the Administrative
Agent and each of the Lenders and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable and duly documented fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith) incurred by an Indemnified Party
in connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Administrative Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Administrative Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents
including, but not limited to, the foreclosure upon, or seizure of, any
collateral or the exercise of any other rights of a secured party; (ix) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified party in connection with matters described in this
clause (a) that constitute gross negligence or willful misconduct.


(b)            The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.


(c)            This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 
Page 106

--------------------------------------------------------------------------------

 

(d)            All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be reimbursed by the Borrower at
the request of such Indemnified Party notwithstanding any claim or assertion by
the Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)            An Indemnified Party may conduct its own investigation and
defense of, and may formulate its own strategy with respect to, any Indemnity
Proceeding covered by this Section and, as provided above, all costs and
expenses incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
(i) if the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed).


(f)             If and to the extent that the obligations of the Borrower
hereunder are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.


Section 13.11        Termination; Survival.


At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and (c)
all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate.  The indemnities to which the Administrative Agent and the Lenders
are entitled under the provisions of Sections 3.12, 5.1, 5.4, 12.7, 13.2 and
13.10 and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 13.5, shall continue in full force and effect and
shall protect the Administrative Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.


Section 13.12        Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 
Page 107

--------------------------------------------------------------------------------

 

Section 13.13        Governing Law.


THIS AGREEMENT WAS EXECUTED AND DELIVERED IN NEW YORK CITY, AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 13.14        Counterparts.


This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.


Section 13.15        Obligations with Respect to Loan Parties.


The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.


Section 13.16        Independence of Covenants.


All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 13.17        Limitation of Liability.


Neither the Administrative Agent nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.  The Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent or any
Lender or any of the Administrative Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.


Section 13.18        USA Patriot Act Notice.  Compliance.  


The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently,
Administrative Agent, on behalf of itself and Lenders, may from time-to-time
request, and Borrower shall provide to Administrative Agent, Borrower’s name,
address, tax identification number and/or such other identification information
as shall be necessary for Lender to comply with federal law.  An “account” for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 
Page 108

--------------------------------------------------------------------------------

 

Section 13.19        Entire Agreement.


This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.


Section 13.20        Construction.


The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.


[Signatures on Following Pages]

 
Page 109

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day, month and year first
above written.



 
BORROWER:
       
EQUITY ONE, INC.,
 
a Maryland corporation
       
By:
/s/ Jeffrey S. Olson
   
Jeffrey S. Olson
   
Chief Executive Officer







[Signatures Continued on Next Page]

 
Page 110

--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of
October 17, 2008 with Equity One, Inc.





 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent and as a Lender
                               
By:
/s/ Edward S. Poole, III
   
Name: Edward S. Poole, III
   
Title:   Vice President
           
Commitment Amount:
           
$50,000,000
           
Lending Office (all Types of Loans):
               
Wells Fargo Bank, N.A.
     
Real Estate Group
     
Suite 1450
     
401 East Jackson Street
     
Tampa, Florida 33602
             
Attention:
Edwin S. Poole, III
       
Senior Relationship Manager
               
Tel:  (813) 202-7205
     
Fax:  (813) 202-7201
               
With a copy to:
               
Wells Fargo Bank, N.A.
     
Real Estate Group
     
420 Montgomery Street, 6th Floor
     
San Francisco, CA 94163
     
Attention:  Chief Credit Officer
     
Fax:  (415) 781-8324


 
Page 111

--------------------------------------------------------------------------------

 
 

 
SUN TRUST BANK,
 
as Syndication Agent and as a Lender
                               
By:
/s/ Nancy B. Richards
   
Name: Nancy B. Richards
   
Title: Senior Vice President
           
Commitment Amount:
           
$40,000,000
           
Lending Office (all Types of Loans):
               
SunTrust Bank
     
8330 Boone Blvd.
     
8th Floor
     
Vienna, Virginia 22182
               
Attention:
Nancy B. Richards
       
Senior Vice President
               
Tel:  (703) 442-1557
     
Fax:  (703) 442-1570


 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION
 
as Co-Documentation Agent and as a Lender
                               
By
/s/ Wayne Robertson
   
Name: Wayne Robertson
   
Title: Senior Vice President
           
Commitment Amount:
           
$35,000,000
           
Lending Office (all Types of Loans):
               
PNC Bank, National Association
     
5200 Town Center Circle
     
Suite 302
     
Boca Raton, Florida 33486
               
Attention:
Ken Carl
       
Vice President
               
Tel:   (561) 367-1700, Ext: 233
     
Fax:  (561) 367- 1705


 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
 
as Co-Documentation Agent and as a Lender
                               
By
/s/ Christina L. Kurry
   
Name: Christina L. Kurry
   
Title: Senior Vice President
           
Commitment Amount:
           
$30,000,000
           
Lending Office (all Types of Loans):
               
Bank of America, N.A., a national banking association
     
100 SE 2nd Street
     
FL7-950-14-04
     
Miami, Florida 33131
               
Attention:
Christina L. Kurry
       
Senior Vice President
               
Tel:  (305) 533-2015
     
Fax:  (305) 523-4588


 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
                               
By:
/s/ Charles Hoagland
   
Name: Charles Hoagland
   
Title: Vice President
           
Commitment Amount:
           
$20,000,000
           
Lending Office (all Types of Loans):
               
JP Morgan Chase Bank, N.A.
     
383 Madison Avenue
     
Floor 4
     
New York, New York 10179
               
Attention:
Charles Hoagland
                         
Tel:  (212) 622-8170
     
Fax:  (646) 328-3041


 

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK, FSB,
 
as a Lender
                               
By:
/s/ Jennifer Ehrhart
   
Name: Jennifer Ehrhart
   
Title: Vice President
           
Commitment Amount:
           
$25,000,000
           
Lending Office (all Types of Loans):
               
Raymond James Bank, FSB
     
P.O. Box 11628
     
St. Petersburg, FL 33733-1628
               
Attention:
Jennifer Ehrhart
     
 
Vice President                
Tel:  (727) 567-4523
     
Fax:  (727) 567-8830


 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
           
By:
/s/ C. William Buchholz
   
Name: C. William Buchholz
   
Title: Senior Vice President
           
Commitment Amount:
           
$17,000,000
           
Lending Office (all Types of Loans):
               
Branch Banking and Trust Company
     
200 W. Forsyth Street
     
Suite 200
     
Jacksonville, Florida 32202
               
Attention:
Charles W. Buchholz
       
Senior Vice President
               
Tel:  (904) 361-5278
     
Fax:  (904) 361-5276


 

--------------------------------------------------------------------------------

 
 

 
ISRAEL DISCOUNT BANK OF NEW YORK,
 
as a Lender
                               
By:
/s/ Dilian G. Schulz
   
Name: Dilian G. Schulz
   
Title: Senior Vice President
           
Commitment Amount:
           
$10,000,000
           
Lending Office (all Types of Loans):
               
Israel Discount Bank of New York
     
18851 NE 29th Avenue
     
Suite 600
     
Aventura, Florida 33180
               
Attention:
Dilian Schulz
       
Senior Vice President
               
Tel:  (305) 682-3745

 
 

--------------------------------------------------------------------------------